Exhibit 10.2

EXECUTION VERSION

 

--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of February 13, 2006

among

OMNI ENERGY SERVICES CORP.

TRUSSCO, INC., and

PREHEAT, INC.

as Borrowers,

AMERICAN HELICOPTERS INC.,

OMNI ENERGY SERVICES CORP.-MEXICO,

OMNI PROPERTIES CORP.,

OMNI OFFSHORE AVIATION CORP.,

OMNI LABOR CORPORATION,

OMNI ENERGY SEISMIC SERVICES CORP.,

TRUSSCO PROPERTIES, L.L.C., and

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

ORIX FINANCE CORP.

as Agent and Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

  

AMOUNT AND TERMS OF CREDIT

   2

1.1

  

Credit Facility

   2

1.2

  

[INTENTIONALLY OMITTED]

   3

1.3

  

Prepayments

   4

1.4

  

Use of Proceeds

   6

1.5

  

Interest and Applicable LIBOR Margin and Index Rate Margin; Payment Computation

   6

1.6

  

[INTENTIONALLY OMITTED]

   8

1.7

  

[INTENTIONALLY OMITTED]

   8

1.8

  

Cash Management Systems

   8

1.9

  

Fees

   8

1.10

  

Receipt of Payments

   9

1.11

  

Application and Allocation of Payments

   10

1.12

  

Loan Account and Accounting

   10

1.13

  

Indemnity

   11

1.14

  

Access

   11

1.15

  

Taxes

   12

1.16

  

Capital Adequacy; Increased Costs; Illegality

   12

1.17

  

Single Loan

   14

SECTION 2.

  

CONDITIONS PRECEDENT

   14

2.1

  

Conditions to the Closing

   14

2.2

  

Further Conditions to Each Advance

   16

2.3

  

Additional Conditions Precedent to Post-Closing Date Advances

   17

2.4

  

Conditions to Conversion or Continuation of an Advance into a LIBOR Loan

   18

SECTION 3.

  

REPRESENTATIONS AND WARRANTIES

   18

3.1

  

Corporate Existence; Compliance with Law

   18

3.2

  

Executive Offices, Collateral Locations, FEIN

   18

3.3

  

Corporate Power, Authorization, Enforceable Obligations

   19

3.4

  

Financial Statements and Projections

   19

3.5

  

Material Adverse Effect

   20

3.6

  

Ownership of Property; Liens

   21

3.7

  

Labor Matters

   21

3.8

  

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

   22

3.9

  

Government Regulation

   22

3.10

  

Margin Regulations

   22

3.11

  

Taxes

   23

3.12

  

ERISA

   23

3.13

  

No Litigation

   24

3.14

  

Brokers

   24

3.15

  

Intellectual Property

   24

3.16

  

Full Disclosure

   24

3.17

  

Environmental Matters

   25

3.18

  

Insurance

   25

 

   i    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

3.19

  

Deposit and Disbursement Accounts

   26

3.20

  

Government Contracts

   26

3.21

  

Customer and Trade Relations

   26

3.22

  

Bonding; Licenses

   26

3.23

  

Solvency

   26

3.24

  

Aircraft

   26

3.25

  

Anti-Terrorism Laws

   26

3.26

  

Inactive Subsidiaries

   27

3.27

  

Nature of Business

   27

3.28

  

Revolver Documents and Senior Term Loan Documents

   27

3.29

  

Subordinated Debt

   27

3.30

  

Ownership of Property Identified in Pre-Closing Field Survey and Audit

   28

SECTION 4.

  

FINANCIAL STATEMENTS AND INFORMATION

   28

4.1  

  

Reports and Notices

   28

4.2  

  

Communication with Accountants

   28

SECTION 5.

  

AFFIRMATIVE COVENANTS

   28

5.1  

  

Maintenance of Existence and Conduct of Business

   28

5.2  

  

Payment of Charges

   29

5.3  

  

Books and Records

   29

5.4  

  

Insurance; Damage to or Destruction of Collateral

   29

5.5  

  

Compliance with Laws

   32

5.6  

  

Supplemental Disclosure

   32

5.7  

  

Intellectual Property

   32

5.8  

  

Environmental Matters

   32

5.9  

  

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases

   34

5.10

  

Obtaining of Permits, Etc.

   34

5.11

  

[INTENTIONALLY OMITTED]

   34

5.12

  

[INTENTIONALLY OMITTED]

   34

5.13

  

Explosives

   34

5.14

  

Revolving Credit Facility

   35

5.15

  

[INTENTIONALLY OMITTED]

   35

5.16

  

Consent to Purchase of Senior Term Loan Obligations and Revolver Obligations

   35

5.17

  

Further Assurances

   35

5.18

  

Right of First Refusal

   36

SECTION 6.

  

NEGATIVE COVENANTS

   36

6.1  

  

Mergers, Subsidiaries, Etc.

   36

6.2  

  

Investments; Loans and Advances

   37

6.3  

  

Indebtedness

   37

6.4  

  

Employee Loans and Affiliate Transactions

   39

6.5  

  

Capital Structure and Business

   39

6.6  

  

Guaranteed Indebtedness

   39

6.7  

  

Liens

   40

6.8  

  

Sale of Stock and Assets

   40

6.9  

  

ERISA

   40

6.10

  

Financial Covenants

   40

6.11

  

Hazardous Materials; Explosives

   40

 

   ii    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

6.12

  

Sale-Leasebacks

   41

6.13

  

Restricted Payments

   41

6.14

  

Change of Corporate Name, State of Incorporation or Location; Change of Fiscal
Year

   41

6.15

  

No Impairment of Intercompany Transfers

   42

6.16

  

Changes Relating to Subordinated Debt; Material Contracts

   42

6.17

  

Anti-Terrorism Laws

   42

6.18

  

Inactive Subsidiaries

   43

6.19

  

Compensation

   43

SECTION 7.

  

TERM

   43

7.1  

  

Termination

   43

7.2  

  

Survival of Obligations upon Termination of Financing Arrangements

   43

SECTION 8.

  

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

   43

8.1  

  

Events of Default

   43

8.2  

  

Remedies

   45

8.3  

  

Waivers by Credit Parties

   46

SECTION 9.

  

ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

   46

9.1  

  

Assignment and Participations

   46

9.2  

  

Appointment of Agent

   48

9.3  

  

Agent’s Reliance, Etc.

   49

9.4  

  

ORIX and Affiliates

   49

9.5  

  

Lender Credit Decision

   50

9.6  

  

Indemnification

   50

9.7  

  

Successor Agent

   50

9.8  

  

Setoff and Sharing of Payments

   51

9.9  

  

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

   51

SECTION 10.

  

SUCCESSORS AND ASSIGNS

   53

10.1  

  

Successors and Assigns

   53

SECTION 11.

  

MISCELLANEOUS

   53

11.1  

  

Complete Agreement; Modification of Agreement

   53

11.2  

  

Amendments and Waivers

   53

11.3  

  

Fees and Expenses

   55

11.4  

  

No Waiver

   56

11.5  

  

Remedies

   57

11.6  

  

Severability

   57

11.7  

  

Conflict of Terms

   57

11.8  

  

Confidentiality

   57

11.9  

  

GOVERNING LAW

   57

11.10

  

Notices

   58

11.11

  

Section Titles

   59

11.12

  

Counterparts

   59

11.13

  

WAIVER OF JURY TRIAL

   59

11.14

  

Press Releases and Related Matters

   59

11.15

  

Reinstatement

   59

11.16

  

Advice of Counsel

   60

 

   iii    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

11.17

  

No Strict Construction

   60

11.18

  

Intercreditor Agreement

   60

SECTION 12.

  

CROSS-GUARANTY

   60

12.1  

  

Cross-Guaranty

   60

12.2  

  

Waivers by Borrowers

   60

12.3  

  

Benefit of Guaranty

   61

12.4  

  

Waiver of Subrogation, Etc.

   61

12.5  

  

Election of Remedies

   61

12.6  

  

Limitation

   61

12.7  

  

Contribution with Respect to Guaranty Obligations

   62

12.8  

  

Liability Cumulative

   63

 

   iv    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A (Recitals)

   -   

Definitions

Annex B

   -   

[INTENTIONALLY OMITTED]

Annex C

   -   

[INTENTIONALLY OMITTED]

Annex D (Section 2.1(a))

   -   

Schedule of Documents

Annex E (Section 4.1(a))

   -   

Financial Statements and Projections -- Reporting

Annex F (Section 4.1(b))

   -   

[INTENTIONALLY OMITTED]

Annex G (Section 6.10)

   -   

Financial Covenants

Annex H (Section 9.9(a))

   -   

Lenders’ -Wire Transfer Information

Annex I (Section 11.10)

   -   

Notice Addresses

Annex J (from Annex A Term Loan Commitment Definition)

   -   

Term Loan Commitment

Annex K (from Annex A Equity Commitment Definition)

     

Terms of Equity Commitment

Exhibit 1.1(a)(i)

   -   

Form of Notice of Advance

Exhibit 1.1(a)(ii)

   -   

Form of Term Note

Exhibit 1.5(e)

     

Form of Notice of Conversion/Continuation

Exhibit 9.1(a)

   -   

Form of Assignment Agreement

Schedule 1.1

   -   

Agent’s Representatives

Disclosure Schedule 1.4

   -   

Sources and Uses; Funds Flow Memorandum

Disclosure Schedule 2.1(b)

   -   

Prior Lenders and Prior Lender Obligations as of Closing Date

Disclosure Schedule 3.1

   -   

Type of Entity; State of Organization

Disclosure Schedule 3.2

   -   

Executive Offices, Collateral Locations, FEIN

Disclosure Schedule 3.4(a)

   -   

Financial Statements

Disclosure Schedule 3.4(b)

   -   

Pro Forma

Disclosure Schedule 3.4(c)

   -   

Projections

Disclosure Schedule 3.6

   -   

Real Estate and Leases

Disclosure Schedule 3.7

   -   

Labor Matters

Disclosure Schedule 3.8

   -   

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Disclosure Schedule 3.11

   -   

Tax Matters

Disclosure Schedule 3.12

   -   

ERISA Plans

Disclosure Schedule 3.13

   -   

Litigation

Disclosure Schedule 3.14

   -   

Brokers

Disclosure Schedule 3.15

   -   

Intellectual Property

Disclosure Schedule 3.17

   -   

Hazardous Materials

Disclosure Schedule 3.18

   -   

Insurance

Disclosure Schedule 3.19

   -   

Deposit and Disbursement Accounts

Disclosure Schedule 3.20

   -   

Government Contracts

Disclosure Schedule 3.22

   -   

Bonds; Patent, Trademark Licenses

Disclosure Schedule 3.24

   -   

Aircraft

Disclosure Schedule 5.1

   -   

Trade Names

Disclosure Schedule 6.3

   -   

Indebtedness

Disclosure Schedule 6.4(a)

   -   

Transactions with Affiliates

Disclosure Schedule 6.7

   -   

Existing Liens

Disclosure Schedule 6.13

   -   

Restricted Payments

Disclosure Schedule 6.19

   -   

Senior Management Compensation for Fiscal Year 2005

 

   v    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

This FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of February 13, 2006, among:

(a) (i) OMNI ENERGY SERVICES CORP., a Louisiana corporation (“Omni”);

(ii) TRUSSCO, INC., a Louisiana corporation (“Trussco”); and

(iii) PREHEAT, INC., a Louisiana corporation (“Preheat”; Omni, Trussco and
Preheat are hereinafter sometimes referred to individually or collectively as
“Borrower” or “Borrowers”);

(b) (i) AMERICAN HELICOPTERS INC., a Texas corporation (“American”); and

(ii) OMNI ENERGY SERVICES CORP.-MEXICO, a Louisiana corporation (“Mexico”);

(iii) OMNI PROPERTIES CORP, a Louisiana corporation (“Omni Properties”);

(iv) OMNI OFFSHORE AVIATION CORP., a Louisiana corporation (“Offshore
Aviation”);

(v) OMNI LABOR CORPORATION, a Louisiana corporation (f/k/a Omni Seismic Aviation
Corp.) (“Omni Labor”);

(vi) OMNI ENERGY SEISMIC SERVICES CORP., a Louisiana corporation (“Seismic
Services”); and

(vii) TRUSSCO PROPERTIES, L.L.C., a Louisiana limited liability company
(“Trussco Properties”; American, Mexico, Omni Properties, Offshore Aviation,
Omni Labor, Seismic Services and Trussco Properties are hereinafter sometimes
referred to individually or collectively as “Guarantor” or “Guarantors”);

(c) the other Credit Parties signatory hereto; and

(d) (i) ORIX FINANCE CORP., a Delaware corporation (in its individual capacity,
“ORIX”), for itself, as Lender, and as Agent for Lenders, and (ii) the other
Lenders signatory hereto from time to time.

RECITALS

A. Borrowers and ORIX, for itself, as Lender, and as Agent for Lenders, are
parties to that certain Credit Agreement dated August 29, 2005 (the “Existing
Agreement”).

B. The parties desire to amend and restate the Existing Agreement as provided
herein and, in furtherance of the foregoing, the Lenders have agreed to continue
and/or make available to the Company the multiple draw term loan facility upon
the terms and conditions set forth herein.

C. Borrowers have agreed to acknowledge and reaffirm the security interest and
lien previously granted to Agent, for the benefit of Agent and Lenders, in and
upon substantially all of the existing and after-acquired personal and real
property of Borrowers, other than those assets that are expressly excluded
hereunder or in the other Loan Documents, as security for all of the of
Borrowers under the Loan Documents.

D. Each Guarantor has agreed to acknowledge and reaffirm (i) its guarantee of
all of the obligations of Borrowers to Agent and Lenders under the Loan
Documents and (ii) the security interest and lien previously granted to Agent,
for the benefit of Agent and Lenders, upon all of the

 

      Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

existing and after-acquired personal and real property of such Guarantor other
than those assets that are expressly excluded hereunder or in the other Loan
Documents.

E. Capitalized terms used in this Agreement shall have the meanings ascribed to
them in Annex A and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

SECTION 1. AMOUNT AND TERMS OF CREDIT

1.1 Credit Facility.

(a) Term Loan.

(i) Subject to the terms and conditions hereof, each Lender agrees to make
available to Borrowers from time to time until the Commitment Termination Date
its Pro Rata Share of advances (each an “Advance”). The aggregate amount of
Advances shall not at any time through and including the Commitment Termination
Date exceed the Term Loan Commitment. Furthermore, the Pro Rata Share of the
aggregate Advances made by any Lender shall not at any time through and
including the Commitment Termination Date exceed its separate Term Loan
Commitment. The obligations of each Lender hereunder shall be several and not
joint. Until the Commitment Termination Date, any Borrower may borrow under this
Section 1.1(a); provided, that the amount of any Advance to be made at any time
shall not exceed Term Loan Availability at such time. Each Advance shall be made
on notice by Borrower Representative on behalf of the applicable Borrower to one
of the representatives of Agent identified in Schedule 1.1 at the address
specified therein. Any such notice must be given no later than 11:00 a.m. New
York time five (5) Business Days in advance of the funding date for the
requested Advance (the date of the funding of any Advance, the “Funding Date”).
Each such notice (a ”Notice of Advance”) must be given in writing (by telecopy
or overnight courier) substantially in the form of Exhibit 1.1(a)(i), and shall
include the information required in such Exhibit and such other information as
may be required by Agent. Each Notice of Advance shall be irrevocable and the
applicable Borrower shall be bound to make a borrowing in accordance therewith.
Each Advance shall be made in a minimum amount of $500,000. On the Commitment
Termination Date, the Term Loan Commitment will be automatically and permanently
reduced to zero dollars ($0). Notwithstanding anything in this Agreement to the
contrary, the determination whether to fund any requested Advance (other than
the initial Advance to be funded on the Closing Date) shall be made on a
case-by-case basis and shall require the consent of the Requisite Lenders.

(ii) Except as provided in Section 1.12, each Borrower shall execute and deliver
to each Lender a note to evidence the Term Loan Commitment of that Lender. Each
note shall be in the principal amount of the Term Loan Commitment of the
applicable Lender, dated the Closing Date and substantially in the form of

 

   2    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

Exhibit 1.1(a)(ii) (each a “Term Note” and, collectively, the “Term Notes”).
Each Term Note shall represent the obligation of the applicable Borrower to pay
the applicable Lender’s Term Loan Commitment or, if less, such Lender’s Pro Rata
Share of the aggregate unpaid principal amount of all Advances to such Borrower
together with interest thereon as prescribed in Section 1.5. The aggregate
principal amount of the Advances advanced to each Borrower shall be the primary
obligation of that Borrower (but shall also be guaranteed by all other Borrowers
pursuant to Section 12), and the principal amount thereof outstanding at any
time is referred to herein as such Borrower’s “Allocable Share” of the Term
Loan.

(iii) One or more Advances in the aggregate principal amount of $9,000,000 are
outstanding as of immediately prior to the Closing Date. Each Borrower shall
repay its Allocable Share of Advances under the Term Loan in quarterly
installments that are payable as follows:

(1) If, and for as long as, the Senior Term Loan is outstanding, each Borrower
shall pay on each Loan Payment Date beginning with April 1, 2008 an amount equal
to its Allocable Share of $175,000.

(2) At any time that the Senior Term Loan is paid in full and all commitments
with respect thereto have terminated, each Borrower shall pay on each Loan
Payment Date hereunder an amount equal to 1.875% of its Allocable Share of all
Advances under the Term Loan outstanding as of December 31, 2006.

Notwithstanding Section 1.1(a)(ii), the aggregate outstanding principal balance
of the Term Loan shall be due and payable in full in immediately available funds
on the Maturity Date, if not sooner paid in full. No payment with respect to the
Term Loan may be reborrowed.

(iv) Each payment of principal with respect to the Term Loan shall be paid to
Agent for the ratable benefit of each Lender, ratably in proportion to each such
Lender’s respective Pro Rata Share.

(b) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Advance or similar notice believed by Agent to be genuine. Agent may assume
that each Person executing and delivering any notice in accordance herewith was
duly authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Credit Party hereby designates Omni as
its representative and agent on its behalf for the purposes of issuing Notices
of Advance, giving instructions with respect to the disbursement of each
Advance, giving and receiving all other notices and consents hereunder or under
any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Credit Party or Credit
Parties under the Loan Documents. Borrower Representative hereby accepts such
appointment. Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Credit Parties, and may give any notice or communication
required or permitted to be given to any Credit Party or Credit Parties
hereunder to Borrower Representative on behalf of such Credit Party or Credit
Parties. Each Credit Party agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such Credit
Party and shall be binding upon and enforceable against such Credit Party to the
same extent as if the same had been made directly by such Credit Party.

1.2 [INTENTIONALLY OMITTED]

 

   3    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

1.3 Prepayments.

(a) Voluntary Prepayments. Borrowers may, at any time after the first
anniversary of the Closing Date, and provided that the Senior Term Loan and the
Revolver Loan have each been paid in full and all commitments with respect
thereto have terminated, (i) on at least five (5) days’ prior written notice by
Borrower Representative to Agent voluntarily prepay all or part of the Term
Loan; provided that any such prepayments shall be in a minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of such amount and
(ii) on at least ten (10) days’ prior written notice by Borrower Representative
to Agent, terminate the Term Loan Commitment; provided that upon such
termination, the entire Term Loan and all other Obligations shall be immediately
due and payable in full. Borrowers may not voluntarily prepay all or any portion
of the Term Loan or voluntarily terminate any portion of the Term Loan
Commitment prior to the first anniversary of the Closing Date. Any such
voluntary prepayment and any such termination of the Term Loan Commitment as
permitted above must be accompanied by the payment of the Fee required by
Section 1.9(c), if any. Upon any such prepayment and termination of the Term
Loan Commitment, each Borrower’s right to request Advances shall simultaneously
be terminated. Any partial prepayments of the Term Loan of any Borrower shall be
applied to prepay the scheduled installments of such Borrower’s Term Loan in
inverse order of maturity.

(b) Mandatory Prepayments.

(i) Immediately upon receipt by any Credit Party of any cash proceeds of any
asset disposition, and provided that the Senior Term Loan and the Revolver Loan
have each been paid in full and all commitments with respect thereto have
terminated, Borrowers shall prepay the Term Loan in an amount equal to all such
proceeds, net of (A) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by Borrowers in connection therewith (in each case, paid to non-Affiliates),
(B) transfer taxes, (C) amounts payable to holders of senior Liens on such asset
(to the extent such Liens constitute Permitted Encumbrances hereunder), if any,
and (D) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c). The following shall not be subject to mandatory prepayment under
this clause (i): (1) proceeds of sales of Inventory in the ordinary course of
business; and (2) asset disposition proceeds of less than $100,000 in the
aggregate after the Original Closing Date. As to any amounts that are payable as
provided above based on amounts received by a Guarantor, without limiting
Borrowers’ payment obligations as provided above with respect thereto, the
relevant Guarantor shall contribute the relevant amount received by it to the
Borrower that is its direct parent (or if no Borrower is its direct parent, to
any Borrower that is its indirect parent).

(ii) If any Credit Party issues Stock (including but not limited to any such
issuances pursuant to the Fusion Sale or the issuance of the Series C Warrants)
or issues or incurs any Indebtedness (other than Permitted Indebtedness), no
later than the Business Day following the date of receipt of the proceeds
thereof, and provided that the Senior Term Loan and the Revolver Loan have each
been paid in full and all commitments with respect thereto have terminated,
Borrowers shall prepay the Term Loan in an amount equal to (x) twenty-five
percent (25%) of all such proceeds (in the case of Stock issuances) and
(y) sixty-five percent (65%) of all such proceeds (in the

 

   4    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

case of issuance or incurrence of Indebtedness). Any such prepayment shall be
applied in accordance with Section 1.3(c). Proceeds of Stock issuances to
directors and employees of Omni pursuant to stock option or compensation plans
approved by Omni’s Board of Directors (or its compensation committee to the
extent so empowered by such Board of Directors) in the aggregate amount of no
more than $500,000 from and including the Original Closing Date shall not be
subject to prepayment under this clause (ii). As to any amounts that are payable
as provided above based on amounts received by a Guarantor, without limiting
Borrowers’ payment obligations as provided above with respect thereto, the
relevant Guarantor shall contribute the relevant amount received by it to the
Borrower that is its direct parent (or if no Borrower is its direct parent, to
any Borrower that is its indirect parent).

(iii) If at any time the Leverage Ratio is in excess of the Maximum Leverage
Ratio, and provided that the Senior Term Loan and the Revolver Loan have each
been paid in full and all commitments with respect thereto have terminated,
Borrowers shall immediately prepay the outstanding principal of the Term Loan in
such amount as may be required to cause the Leverage Ratio to be no more than
the Maximum Leverage Ratio.

(c) Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Section 1.3(b) above shall be applied as follows:

(i) first, to Fees and reimbursable expenses of Agent then due and payable
pursuant to any of the Loan Documents;

(ii) second, to interest then due and payable on that Borrower’s Allocable Share
of the Term Loan;

(iii) third, to prepay the scheduled principal installments of that Borrower’s
Allocable Share of the Term Loan in the inverse order of maturity, until such
Allocable Share has been prepaid in full;

(iv) fourth, to interest then due and payable on the Allocable Share of the Term
Loan of each other Borrower, pro rata;

(v) fifth, to the Allocable Share of the Term Loan of each other Borrower, pro
rata, to prepay the scheduled principal installments thereof in the inverse
order of maturity, until such Allocable Shares have been prepaid in full; and

(vi) sixth, to all remaining Obligations of Borrowers,

provided, that, as to any such prepayments which are not directly attributable
to any Borrower, such amounts shall be applied to the outstanding Obligations of
all Borrowers in accordance with the foregoing, allocated ratably between the
relevant Obligations of Borrowers based on the amounts of the relevant
Obligations.

The Term Loan Commitment shall be permanently reduced by the amount of any such
prepayments provided for above.

(d) Application of Prepayments from Insurance and Condemnation Proceeds.
Provided that the Senior Term Loan and the Revolver Loan have each been paid in
full and all commitments with respect thereto have terminated, prepayments from
insurance or condemnation proceeds from casualties or losses to cash or any
Collateral in accordance with

 

   5    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

Section 5.4(g) and the Mortgages, respectively, shall be applied to scheduled
installments of the Allocable Share of the Term Loan of the Borrower that
incurred such casualties or losses in the inverse order of maturity. The Term
Loan Commitment shall be permanently reduced by the amount of any such
prepayments. If insurance or condemnation proceeds received by a particular
Borrower exceed the outstanding principal balance of the Allocable Share of the
Term Loan of such Borrower, the allocation and application of those excess
proceeds shall be determined by Agent, subject to the approval of Requisite
Lenders. Notwithstanding anything to the contrary in the foregoing or in any
other provision hereof (including Section 5.4), Omni may keep and retain the
insurance proceeds arising from the Casualty Aircraft up to a maximum aggregate
amount of $1,500,000; provided, that in the case of any such proceeds relating
to the Casualty Aircraft having tail number N976AA, such proceeds are promptly
used to repay the Indebtedness of Applied Financial, L.L.C. that is secured by a
Permitted Encumbrance on such Casualty Aircraft until such Indebtedness has been
paid in full.

(e) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
Without limiting the foregoing Section 1.3(b)(vi) shall not be deemed to
constitute a consent to any contemplated or proposed Omni Acquisition.

1.4 Use of Proceeds. The proceeds of the Preheat Acquisition Advance shall be
used solely for the purposes set forth on Disclosure Schedule 1.4, which
contains a description of Borrowers’ sources and uses of funds as of the Closing
Date, including the Preheat Acquisition Advance and a funds flow memorandum
detailing how funds from each source are to be transferred to particular uses.
The proceeds of any other Advance shall be used solely for purposes approved of
by Agent in its sole discretion.

1.5 Interest and Applicable LIBOR Margin and Index Rate Margin; Payment
Computation.

(a) Borrowers shall pay interest on each Advance to Agent, for the ratable
benefit of Lenders, in arrears on each applicable Interest Payment Date as
follows:

(i) during such periods that an Advance is designated as a LIBOR Rate Loan,
interest shall be payable at the applicable LIBOR Rate plus the Applicable LIBOR
Margin per annum and

(ii) during such periods that an Advance is designated as an Index Rate Loan, at
the applicable Index Rate plus the Applicable Index Margin per annum,

in each case as more particularly set forth below.

As of the Closing Date, the Applicable LIBOR Margin (such margin will be
referred to as the “Base LIBOR Margin”) shall be 8.00% and the Applicable Index
Margin (such margin will be referred to as the “Base Index Margin”) shall
be 6.00%.

 

   6    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

The Applicable LIBOR Margin and the Applicable Index Margin may be adjusted by
reference to the following grid:

 

If Leverage Ratio is:

  

Applicable LIBOR Margin

  

Applicable Index Margin

< 3.75 to 1.0

   Base LIBOR Margin    Base Index Margin

> 3.75 to 1.0

   Base LIBOR Margin plus 2.00%    Base Index Margin plus 2.00%

Adjustments in the Applicable LIBOR Margin or the Applicable Index Margin, as
applicable, commencing with the first Fiscal Quarter ending after the Closing
Date shall be implemented quarterly on a prospective basis, for each calendar
month commencing at least five (5) days after the date of delivery to Lenders of
the quarterly unaudited or annual audited (as applicable) Financial Statements
evidencing the need for an adjustment. Concurrently with the delivery of those
Financial Statements, Borrower Representative shall deliver to Agent and Lenders
a certificate, signed by one of its Authorized Officers, setting forth in
reasonable detail the basis for the continuance of, or any change in, the
Applicable LIBOR Margin or Applicable Index Margin. Failure to timely deliver
such Financial Statements shall, in addition to any other remedy provided for in
this Agreement, result in (i) an increase in the Applicable LIBOR Margin to the
highest level set forth in the foregoing grid for LIBOR Loans and (ii) an
increase in the Applicable Index Margin to the highest level set forth in the
foregoing grid for Index Loans, until the first day of the first calendar month
following the delivery of those Financial Statements demonstrating that such an
increase is not required. If an Event of Default has occurred and is continuing
at the time any reduction in the Applicable LIBOR Margin and/or the Applicable
Index Margin is to be implemented, that reduction shall be deferred until the
first day of the first calendar month following the date on which such Event of
Default is waived or cured.

(b) If any payment on the Term Loan becomes due and payable on a day other than
a Business Day, the maturity thereof will be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. Each determination by Agent of an interest rate and Fees hereunder
shall be presumptive evidence of the correctness of such rates and Fees.

(d) So long as an Event of Default has occurred and is continuing under
Section 8.1(a), (h) or (i) or so long as any other Event of Default has occurred
and is continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to all Advances under the Term
Loan shall be the Index Rate plus the Applicable Index Margin plus two
percentage points (2%) per annum (the “Default Rate”), and all outstanding
Obligations shall bear interest at the Default Rate. Interest at the Default
Rate shall accrue from the initial date of such Event of Default until that
Event of Default is cured or waived and shall be payable upon demand, but in any
event shall be payable on the next regularly scheduled payment date set forth
herein.

 

   7    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(e) Borrower shall have the option to (i) request that an Advance be made as a
LIBOR Loan, (ii) convert the Advance at any time from an Index Rate Loan to a
LIBOR Loan, (iii) convert the Advance from a LIBOR Loan to an Index Rate Loan,
subject to payment of the LIBOR Breakage Fee in accordance with Section 1.9(e)
if such conversion is made prior to the expiration of the LIBOR Period
applicable thereto, or (iv) continue the Advance as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of the
continued Loan shall commence on the first day after the last day of the LIBOR
Period of the Advance to be continued. Any continuation or conversion of the
Advance into a LIBOR Loan or an Index Loan must be for the entire amount of the
Advance. Any such election may be made no more than four times per calendar year
and must be made by 1:00 p.m. (New York time) on the 3rd Business Day prior to
(1) the end of the LIBOR Period with respect to the continuation of the Advance
as a LIBOR Loan, or (2) the date on which Borrower wishes to convert the Advance
to a LIBOR Loan. If no notice of election is received with respect to an Advance
by 1:00 p.m. (New York time) on the 3rd Business Day prior to the end of the
LIBOR Period with respect thereto, the Advance shall be converted to an Index
Rate Loan at the end of its LIBOR Period. Borrower must make such election by
notice to Agent in writing, by fax or overnight courier. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.5(e).
The Advance shall not be made, converted into or continued as a LIBOR Loan, if
an Event of Default has occurred and is continuing and Agent has determined not
to make or continue the Advance as a LIBOR Loan as a result thereof.

(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrowers shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement. In no
event shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount that such Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate.

1.6 [INTENTIONALLY OMITTED]

1.7 [INTENTIONALLY OMITTED]

1.8 Cash Management Systems. The Borrowers will deliver written notification to
Agent at least three (3) business days prior to any modification of the cash
management system currently maintained by Borrowers.

1.9 Fees.

(a) Borrowers will pay to ORIX, individually, the Fees specified in the ORIX Fee
Letter.

 

   8    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(b) As additional compensation for the Lenders, Borrowers shall pay to Agent,
for the ratable benefit of Lenders, in arrears, on the first Business Day of
each calendar quarter prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non-use of available funds in
an amount equal to one percent (1.00%) per annum (calculated on the basis of a
360 day year for actual days elapsed) multiplied by the difference between
(x) the Term Loan Commitment (as it may be reduced from time to time) and
(y) the average for the period of the daily closing balances of the Term Loan
outstanding during the period for which such Fee is due.

(c) If Borrowers pay after acceleration or prepay all or any portion of the Term
Loan or terminate the Term Loan Commitment, whether voluntarily or involuntarily
and whether before or after acceleration of the Obligations, Borrowers shall pay
to Agent, for the benefit of Lenders as liquidated damages and compensation for
the costs of being prepared to make funds available hereunder an amount equal to
the Applicable Percentage (as defined below) multiplied by the sum of (i) the
principal amount of the Term Loan paid after acceleration or prepaid, and
(ii) the amount of the Unfunded Term Loan Commitment terminated. As used herein,
the term “Applicable Percentage” shall mean (x) three percent (3.0%) in the case
of a prepayment or termination prior to the first anniversary date of the
Closing Date (it being understood that voluntary prepayments or termination of
Term Loan Commitments are not permitted during such period); (y) two percent
(2.0%) in the case of a prepayment or termination from and after the first
anniversary of the Closing Date and prior to the third anniversary of the
Closing Date and (z) one percent (1.0%) in the case of a prepayment or
termination from and after the third anniversary of the Closing Date and prior
to December 31, 2009. The Credit Parties agree that the Applicable Percentages
are a reasonable calculation of Lenders’ lost profits in view of the
difficulties and impracticality of determining actual damages resulting from an
early prepayment of the Term Loan or termination of the Term Loan Commitment.
Notwithstanding the foregoing, no prepayment fee shall be payable by Borrowers
upon a mandatory prepayment made pursuant to Section 1.3(b); provided, that
(1) Borrowers do not permanently terminate the Term Loan Commitment upon any
such prepayment, (2) in the case of prepayments made pursuant to
Section 1.3(b)(i), the transaction giving rise to the applicable prepayment is
expressly permitted under Section 6 and (3) in the event that any prepayment for
Stock issuances made pursuant to Section 1.3(b)(ii) exceeds 25% of the proceeds,
Borrowers shall pay the applicable prepayment fee on that portion of the amount
prepaid in respect of such Stock issuance that is in excess of 25% of the
proceeds.

(d) Upon (i) any default by Borrowers in making any borrowing of, conversion
into or continuation of an Advance following Borrowers’ delivery to Agent of any
LIBOR Loan request in respect thereof or (ii) any payment of the LIBOR Loan on
any day that is not the last day of the LIBOR Period applicable thereto
(regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise), Borrowers shall pay Agent the LIBOR Breakage Fee.

1.10 Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 3:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of computing
interest and Fees and determining Term Loan Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefor are received in the Collection Account prior to 3:00
p.m. (New

 

   9    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

York time). Payments received after 3:00 p.m. (New York time) on any Business
Day or on a day that is not a Business Day shall be deemed to have been received
on the following Business Day.

1.11 Application and Allocation of Payments.

(a) So long as no Event of Default has occurred and is continuing, (i) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments; (ii) voluntary prepayments shall be applied in accordance
with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Sections 1.3(c) and 1.3(d), as applicable. All payments
and prepayments of the Term Loan shall be applied ratably to the portion thereof
held by each Lender as determined by its Pro Rata Share. As to any other
payment, and as to all payments made when an Event of Default has occurred and
is continuing or following the Maturity Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. In the absence of a specific determination by Agent with
respect thereto, payments shall be applied to amounts then due and payable in
the following order: (1) to Fees and Agent’s expenses reimbursable hereunder;
(2) to interest on the Term Loan; (3) to principal payments on the Term Loan;
and (4) to all other Obligations, including expenses of Lenders to the extent
reimbursable under Section 11.3.

(b) Agent is authorized to, and at its sole election may, charge to the Term
Loan balance on behalf of each Borrower and cause to be paid all Fees, expenses,
Charges, costs (including insurance premiums in accordance with Section 5.4) and
interest and principal, other than principal of the Term Loan, owing by
Borrowers under this Agreement or any of the other Loan Documents if and to the
extent Borrowers fail to pay promptly any such amounts as and when due. At
Agent’s option and to the extent permitted by law, any charges so made shall
constitute part of the Term Loan hereunder.

1.12 Loan Account and Accounting. Agent shall maintain a loan account (the “Loan
Account”) on its books to record: all Advances and the Term Loan (and the
Allocable Share thereof of each Borrower), all payments made by Borrowers, and
all other debits and credits as provided in this Agreement with respect to the
Term Loan or any other Obligations. All entries in the Loan Account shall be
made in accordance with Agent’s customary accounting practices as in effect from
time to time. The balances in the Loan Account, as recorded on Agent’s most
recent printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by each
Borrower; provided, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay the Obligations.
Agent shall render to Borrower Representative a monthly accounting of
transactions with respect to the Term Loan setting forth the balance of the Loan
Account as to each Borrower for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within 30 days after the
date thereof, each and every such accounting shall be presumptive evidence of
all matters reflected therein. Only those items expressly objected to in such
notice shall be deemed to be disputed by

 

   10    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

Borrowers. Notwithstanding any provision herein contained to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of Notes to that Lender and may rely on the Loan Account as evidence of the
amount of Obligations from time to time owing to it.

1.13 Indemnity.

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

(b) [INTENTIONALLY OMITTED]

1.14 Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon two Business Days’ prior notice as
frequently as Agent reasonably determines to be appropriate: (a) provide Agent
and any of its officers, employees and agents access to its properties,
facilities, advisors, officers and employees of each Credit Party and to the
Collateral, (b) permit Agent, and any of its officers, employees and agents, to
inspect, audit and make extracts from any Credit Party’s books and records, and
(c) permit Agent, and its officers, employees and agents, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Inventory and
other Collateral of any Credit Party. If an Event of Default has occurred and is
continuing, each such Credit Party shall provide such access to Agent and to
each Lender at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrowers shall provide Agent
and each Lender with access to their suppliers and customers. Each Credit Party
shall make available to Agent and its counsel reasonably promptly originals or
copies of all books and records that Agent may reasonably request. Each Credit
Party shall deliver any document or instrument necessary for Agent, as it may
from time to time reasonably request, to obtain records from any service bureau
or other Person that maintains records for such Credit Party,

 

   11    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

and shall maintain duplicate records or supporting documentation on media,
including computer tapes and discs owned by such Credit Party. Agent will give
Lenders at least five days’ prior written notice of regularly scheduled audits.
Representatives of other Lenders may accompany Agent’s representatives on
regularly scheduled audits at no charge to Borrowers.

1.15 Taxes.

(a) Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Notes shall be made, in accordance with
this Section 1.15, free and clear of and without deduction for any and all
present or future Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (including any sum payable
pursuant to Section 12) or under the Notes, (i) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.15) Agent or Lenders, as applicable, receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within 30 days after the date of any payment of Taxes, Borrower
Representative shall furnish to Agent the original or a certified copy of a
receipt evidencing payment thereof.

(b) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten days of demand therefore, pay Agent and each Lender
for the full amount of Taxes (including any Taxes imposed by any jurisdiction on
amounts payable under this Section 1.15) paid by Agent or such Lender, as
appropriate, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder. No foreign Person
may become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender.

1.16 Capital Adequacy; Increased Costs; Illegality.

(a) If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return

 

   12    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

on such Lender’s capital as a consequence of its obligations hereunder, then
Borrowers shall from time to time upon demand to Borrower Representative by such
Lender (with a copy of such demand to Agent) pay to Agent, for the account of
such Lender, additional amounts sufficient to compensate such Lender for such
reduction. A certificate as to the amount of that reduction and showing the
basis of the computation thereof submitted by such Lender to Borrower
Representative and to Agent shall be presumptive evidence of the matters set
forth therein.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any portion of the Term Loan,
then Borrowers shall from time to time, upon demand to Borrower Representative
by such Lender (with a copy of such demand to Agent), pay to Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to Borrower Representative and to Agent by such Lender, shall be
presumptive evidence of the matters set forth therein. Each Lender agrees that,
as promptly as practicable after it becomes aware of any circumstances referred
to above which would result in any such increased cost, the affected Lender
shall, to the extent not inconsistent with such Lender’s internal policies of
general application, use reasonable commercial efforts to minimize costs and
expenses incurred by it and payable to it by Borrowers pursuant to this
Section 1.16(b).

(c) [INTENTIONALLY OMITTED]

(d) Within 30 days after receipt by Borrower Representative of written notice
and demand from any Lender (an “Affected Lender”) for payment of additional
amounts or increased costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b),
Borrower Representative may, at its option, notify Agent and such Affected
Lender of its intention to replace the Affected Lender. So long as no Default or
Event of Default has occurred and is continuing, Borrower Representative, with
the consent of Agent, may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for the Affected Lender, which Replacement Lender must be
reasonably satisfactory to Agent. If Borrowers obtain a Replacement Lender
within 90 days following notice of their intention to do so, the Affected Lender
must sell and assign its Term Loan and Term Loan Commitment to such Replacement
Lender for an amount equal to the principal balance of the Term Loan held by the
Affected Lender and all accrued interest and Fees with respect thereto through
the date of such sale and such assignment shall not require the payment of an
assignment fee to Agent or the payment of a prepayment fee pursuant to
Section 1.9(c); provided, that Borrowers shall have reimbursed such Affected
Lender for the additional amounts or increased costs that it is entitled to
receive under this Agreement through the date of such sale and assignment.
Notwithstanding the foregoing, Borrowers shall not have the right to obtain a
Replacement Lender if the Affected Lender rescinds its demand for increased
costs or additional amounts within 15 days following its receipt of Borrowers’
notice of intention to replace such Affected Lender. Furthermore, if Borrower
Representative gives a notice of intention to replace and does not so replace
such Affected Lender within 90 days thereafter, Borrowers’ rights under this
Section 1.16(d) shall terminate with respect to such Affected Lender and
Borrowers shall

 

   13    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

promptly pay all increased costs or additional amounts demanded by such Affected
Lender pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).

1.17 Single Loan. The Allocable Share of the Term Loan of each Borrower and all
of the other Obligations of each Borrower arising under this Agreement and the
other Loan Documents shall constitute one general obligation of that Borrower
secured, until the Termination Date, by all of the Collateral.

1.18 Effect of Amendment and Restatement. Upon the execution and delivery of
this Agreement, the indebtedness, obligations and other liabilities of each of
the Credit Parties previously governed by the Existing Agreement (the “Existing
Obligations”) shall continue in full force and effect, but shall be governed by
the terms and conditions set forth in this Agreement. The Existing Obligations
shall include all interest, fees and other amounts accrued through the Closing
Date. Guaranties issued under the Existing Credit Agreement shall be deemed to
be outstanding under this Agreement, except as amended on the date hereof or
hereafter. The Existing Obligations, together with any and all additional
Obligations incurred by the Borrower hereunder or under any of the other Loan
Documents shall continue to be secured by the assets of each Credit Party,
whether now existing or hereafter acquired and wheresoever located, all as more
specifically set forth in the Collateral Documents. The execution and delivery
of this Agreement shall not constitute a novation or repayment of the Existing
Obligations.

 

SECTION 2. CONDITIONS PRECEDENT

2.1 Conditions to the Closing. No Lender shall be obligated to make the Preheat
Acquisition Advance, or to take, fulfill, or perform any other action hereunder,
until the following conditions have been satisfied or provided for in a manner
reasonably satisfactory to Agent, or waived in writing by Agent:

(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Schedule of Documents attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.

(b) Preheat Acquisition Advance. With respect to the Preheat Acquisition
Advance:

(i) Agent shall have received copies of the Preheat Acquisition Documents, each
of which shall be in form and substance reasonably satisfactory to Agent,
together with a certificate of an Authorized Officer certifying each such
document as being a true, correct and complete copy thereof and in full force
and effect;

(ii) the Preheat Acquisition shall be irrevocably consummated concurrent with
the funding of the Preheat Acquisition Advance in accordance with all applicable
laws, and Omni shall have purchased pursuant to the Preheat Acquisition
Documents, and shall have become the owner of, free and clear of all Liens other
than Permitted Encumbrances, all of the Stock of the Preheat;

 

   14    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(iii) the Preheat Acquisition Advance shall be no more than the Maximum Preheat
Acquisition Advance Amount, and the Senior Preheat Acquisition Advance shall be
no more than the Maximum Senior Preheat Acquisition Advance Amount;

(iv) the proceeds of the Preheat Acquisition Advance shall be applied and used
solely to pay a portion of the cash portion of the Preheat Acquisition Purchase
Price, and the Senior Preheat Acquisition Advance shall be applied and used
solely to pay the portion of the cash portion of the Preheat Acquisition
Purchase Price that is not paid with the Preheat Acquisition Advance and (to the
extent that any portion of the Junior Preheat Acquisition Advance remains
thereafter) to pay any related transaction expenses payable to non-Affiliates of
Borrowers and the Preheat; and

(v) Agent shall have received fully executed originals of pay-off letters or
other release documents reasonably satisfactory to Agent confirming that all of
the Preheat Prior Lender Obligations will be repaid in full from the proceeds of
the Preheat Acquisition Advance on the date of the closing of the Preheat
Acquisition and that all Liens upon any of the property of Preheat in favor of
any Preheat Prior Lender shall be terminated by such Preheat Prior Lender
immediately upon such payment.

(c) Revolver Credit Availability. Revolver Credit Availability (as determined on
a pro forma basis, with trade payables being paid currently, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales, but in all cases after taking into account any fundings
under this Agreement on the date of the Preheat Acquisition Advance and after
giving effect to the Preheat Acquisition) shall be at least $1,500,000.

(d) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer’s certificate in form and
substance reasonably satisfactory to Agent affirming that no such consents or
approvals are required.

(e) Payment of Fees. Borrowers shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9 (including
the Fees specified in the ORIX Fee Letter) and shall have reimbursed Agent for
all Fees, costs and expenses of closing presented as of the Closing Date.

(f) Capital Structure: Other Indebtedness. The capital structure of each Credit
Party and the terms and conditions of all Indebtedness of each Credit Party
shall be acceptable to Agent in its sole discretion.

(g) Due Diligence. Agent shall have completed its business and legal due
diligence, including a thorough review of all litigation pending against any
Credit Party, with results reasonably satisfactory to Agent.

(h) ORIX Fee Letter. The Borrowers and ORIX shall have entered into the ORIX Fee
Letter in form and substance acceptable to ORIX in its sole discretion.

(i) Amendment of Revolver Credit Agreement and Senior Term Loan Agreement. The
Revolver Credit Agreement and the Senior Term Loan Agreement shall have been
duly amended, and such amendments shall have been duly executed and delivered

 

   15    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

to Agent. All conditions precedent to the amendments to the Revolver Credit
Agreement and the Senior Term Loan Agreement shall have been satisfied, such
amendments shall have become effective, and no default or event of default shall
have occurred or be continuing under the Revolver Credit Agreement or the Senior
Term Loan Agreement. The Intercreditor Agreement, and all amendments to the
Revolver Credit Agreement and the Senior Term Loan Agreement, shall be in form
and substance acceptable to Agent in its sole discretion.

(j) [INTENTIONALLY OMITTED].

(k) Minimum EBITDA. Omni and its Subsidiaries shall have had, for the 12 Fiscal
Month period ending December 31, 2005, EBITDA of not less than $7,200,000.

(l) Insurance Opinion. Agent shall have received an opinion from Fox Everett
Insurance that the certificates of insurance, together with the endorsements
thereto, (i) comply with Section 5.4, (ii) are in such amounts and cover such
perils as is customarily provided for property or assets of a similar nature
owned by Persons engaged in the same or similar business as the Borrowers,
(iii) are placed with insurers of recognized reputation and responsibility, and
(iv) are otherwise in form and substance satisfactory to Agent.

(m) No Material Adverse Effect. Agent shall have determined, in its sole
discretion, that no event or development shall have occurred since September 30,
2005, that could reasonably be expected to result in a Material Adverse Effect.

(n) Additional Proceeds of Preferred Stock Transaction. Omni shall have received
an aggregate of $5,000,000 of gross cash proceeds from the Preferred Stock
Transaction. The Preferred Stock Transaction, including the issuance of
preferred stock thereunder, shall be in full compliance with all applicable
state and federal laws concerning the issuance of securities and all applicable
rules and regulations of any exchange on which any Stock of Omni is traded.

(o) Aircraft-Related Matters.

(i) With respect to the Owned Aircraft, Agent shall have received (a) evidence
satisfactory to it that such Aircraft is owned by a Credit Party and duly
registered in the name of such Credit Party on the records of the FAA and
(b) evidence satisfactory to Agent indicating the termination and release of all
existing Liens on such Aircraft (including applicable filings with the FAA to
effect such release).

(p) Agent shall have received the originals of all FAA Certificates of the
Credit Parties which may be assigned as collateral security.

2.2 Further Conditions to Each Advance. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance if, as of the date
thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date as determined by
Agent or Requisite Lenders, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement and Agent or
Requisite Lenders have determined not to make such Advance as a result of the
fact that such warranty or representation is untrue or incorrect;

 

   16    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(b) any event or circumstance having a Material Adverse Effect shall have
occurred since September 30, 2005 or could reasonably be expected to occur after
giving effect to the relevant Advance;

(c) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance, and Agent or Requisite Lenders shall
have determined not to make any Advance as a result of that Default or Event of
Default;

(d) any Default or Event of Default (as such terms are defined in the Revolver
Credit Agreement) has occurred and is continuing or would result under the
Revolver Credit Agreement after giving effect to any Advance, and Agent or
Requisite Lenders shall have determined not to make any Advance as a result of
that Default or Event of Default; or

(e) any Default or Event of Default (as such terms are defined in the Senior
Term Loan Agreement) has occurred and is continuing or would result under the
Senior Term Loan Agreement after giving effect to any Advance, and Agent or
Requisite Lenders shall have determined not to make any Advance as a result of
that Default or Event of Default; or

(f) after giving effect to any Advance, (i) the aggregate principal amount of
the Term Loan would exceed the Term Loan Commitment as of such time, or (ii) the
Leverage Ratio would exceed the Maximum Leverage Ratio.

The request and acceptance by any Borrower of the proceeds of any Advance shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 (and, with respect
to each post-Closing Date Advance, that the conditions of Section 2.3) have been
satisfied and (ii) a reaffirmation by Borrowers of the cross-guaranty provisions
set forth in Section 12 and of the granting and continuance of Agent’s Liens, on
behalf of itself and Lenders, pursuant to the Collateral Documents.

2.3 Additional Conditions Precedent to Post-Closing Date Advances. It shall be a
further condition to each post-Closing Date Advance that each of the following
conditions shall have been satisfied:

(a) Consent of Lenders Regarding Proposed Use. No less than five Business Days
prior to the date of the proposed Advance Borrower Representative shall have
provided Agent with a detailed description of the proposed use of the requested
Advance (with such supporting documentation as may be requested by the Lenders)
and all of the Lenders shall have approved such proposed use in their sole
discretion (which approval, if given, may be subject to the satisfaction of
additional conditions in Agent’s sole discretion, in which case all such
additional conditions must also be satisfied as a condition to such Advance).

(b) Revolver Credit Availability. Revolver Credit Availability (as determined on
a pro forma basis, with trade payables being paid currently, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales and after giving effect to the Preheat Acquisition) shall
be at least $1,500,000 after giving effect to such Advance.

(c) Equity Commitment. The Equity Commitment shall be in effect and in full
compliance with all applicable state and federal laws concerning the issuance of
securities and all applicable rules and regulations of any exchange on which any
Stock of Omni is traded.

 

   17    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(d) Consent of Lenders. Notwithstanding anything in this Agreement to the
contrary, the determination whether to fund any requested Advance shall be made
on a case-by-case basis and shall require the consent of the Requisite Lenders.

2.4 Conditions to Conversion or Continuation of an Advance into a LIBOR Loan.
The conversion or continuation of an Advance into, or as, a LIBOR Loan shall be
deemed to constitute, as of the date thereof, (i) a representation and warranty
by Borrowers that (x) the representations and warranties by any Credit Party
contained herein or in any other Loan Document is true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date and (y) no Default or Event of
Default has occurred and is continuing or would result after giving effect to
such conversion or continuation, and (ii) a reaffirmation by Borrowers of the
granting and continuance of Agent’s Liens, pursuant to the Collateral Documents.

 

SECTION  3. REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Term Loan, the Credit Parties executing this
Agreement, jointly and severally, make the following representations and
warranties to Agent and each Lender with respect to all Credit Parties, each and
all of which shall survive the execution and delivery of this Agreement. The
representations and warranties and the relevant Disclosure Schedules are made
and set froth herein after giving effect to the closing of the Preheat
Acquisition.

3.1 Corporate Existence; Compliance with Law. Each Credit Party:

(a) is a corporation, limited liability company or limited partnership duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation or organization set forth in Disclosure
Schedule 3.1;

(b) is duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses or liabilities which could
reasonably be expected to have a Material Adverse Effect;

(c) has the requisite power and authority and the legal right to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease and to conduct its business as now conducted or proposed
to be conducted;

(d) subject to specific representations regarding Environmental Laws, has all
licenses, permits, consents or approvals from or by, and has made all material
filings with, and has given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct;

(e) is in compliance with its charter and bylaws or partnership or operating
agreement, as applicable;

(f) subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(g) [INTENTIONALLY OMITTED].

(h) [INTENTIONALLY OMITTED].

 

   18    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

3.2 Executive Offices, Collateral Locations, FEIN. As of the Closing Date, each
Credit Party’s name as it appears in official filings in its state of
incorporation or organization, state of incorporation or organization,
organization type, organization number, if any, issued by its state
incorporation or organization, and the current location of each Credit Party’s
chief executive office and the warehouses and premises at which any Collateral
is located are set forth in Disclosure Schedule 3.2, none of such locations has
changed within the four months preceding the Closing Date and each Credit Party
has only one state of incorporation or organization. In addition, Disclosure
Schedule 3.2 lists the federal employer identification number of each Credit
Party. Finally, Disclosure Schedule 3.2 lists, for all Seismic, Rental and
Environmental Equipment the location at which such Seismic, Rental and
Environmental Equipment is stored or maintained (and indicates, for each such
location, whether such location is owned by a Credit Party, is a leased
location, or is a third party warehouse or storage facility, specifically
indicating all applicable third parties owning or leasing such facilities).

3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein:

(a) are within such Person’s power;

(b) have been duly authorized by all necessary corporate, limited liability
company or limited partnership action;

(c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable;

(d) do not violate any law or regulation, or any order or decree of any court or
Governmental Authority;

(e) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound;

(f) do not result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of Agent, on behalf of itself
and Lenders, pursuant to the Loan Documents; and

(g) do not require the consent or approval of any Governmental Authority or any
other Person, except those referred to in Section 2.1(c), all of which will have
been duly obtained, made or complied with prior to the Closing Date.

Each of the Loan Documents shall be duly executed and delivered by each Credit
Party that is a party thereto and each such Loan Document shall constitute a
legal, valid and binding obligation of such Credit Party enforceable against it
in accordance with its terms.

3.4 Financial Statements and Projections. Except for the Projections, all
Financial Statements concerning Omni and its Subsidiaries that are referred to
below have been prepared in accordance with GAAP consistently applied throughout
the periods covered (except as disclosed therein and except, with respect to
unaudited Financial Statements, for the absence of footnotes and normal year-end
audit adjustments) and present fairly in all material respects the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.

 

   19    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(a) Financial Statements. The following Financial Statements attached hereto as
Disclosure Schedule 3.4(a) have been delivered on the date hereof:

(i) The audited consolidated and unaudited consolidating balance sheets at
December 31, 2004 and the related statements of income and cash flows of Omni
and its Subsidiaries for the Fiscal Year then ended, certified by Pannell Kerr
Forster of Texas, P.C.

(ii) The audited consolidated and unaudited consolidating balance sheets at
December 31, 2003 and the related statements of income and cash flows of Omni
and its Subsidiaries for the Fiscal Year then ended, certified by Fitz Roberts &
Co., P.C.

(iii) The audited consolidated and unaudited consolidating balance sheets at
December 31, 2002 and the related statements of income and cash flows of Omni
and its Subsidiaries for the Fiscal Year then ended, certified by Ernst & Young,
LLP.

(iv) The unaudited balance sheet(s) at September 30, 2005 and the related
statement(s) of income and cash flows of Omni and its Subsidiaries for the two
Fiscal Quarters then ended.

(b) Pro Forma. The Pro Forma delivered on the date hereof and attached hereto as
Disclosure Schedule 3.4(b) was prepared by Omni giving pro forma effect to the
Related Transactions, was based on the unaudited consolidated and consolidating
balance sheets of Omni and its Subsidiaries dated September 30, 2005, and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in accordance with GAAP.

(c) Projections. The Projections delivered on the date hereof and attached
hereto as Disclosure Schedule 3.4(c) have been prepared by Omni and its
Subsidiaries in light of the past operations of their businesses, but including
future payments of known contingent liabilities, and reflect projections for the
seven year period beginning on January 31, 2005 on a quarter by quarter basis
for such period. The Projections are based upon the same accounting principles
as those used in the preparation of the financial statements described above and
the estimates and assumptions stated therein, all of which Omni believes to be
reasonable and fair in light of current conditions and current facts known to
Omni and, as of the Closing Date, reflect Omni’s good faith and reasonable
estimates of the future financial performance of Omni and its Subsidiaries for
the period set forth therein. The Projections are not a guaranty of future
performance, and actual results may differ from the Projections.

3.5 Material Adverse Effect.

(a) Between September 30, 2005 and the Closing Date:

(i) no Credit Party has incurred any obligations, contingent or noncontingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are not reflected in the Pro Forma and that, alone or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

(ii) no contract, lease or other agreement or instrument has been entered into
by any Credit Party or has become binding upon any Credit Party’s assets and no
law or regulation applicable to any Credit Party has been adopted that has had
or could reasonably be expected to have a Material Adverse Effect; and

 

   20    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(iii) no Credit Party is in default and to the best of Borrowers’ knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Since September 30, 2005, no event has occurred,
that alone or together with other events, could reasonably be expected to have a
Material Adverse Effect.

3.6 Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in Disclosure Schedule 3.6 constitutes all of the real property
owned, leased, subleased, or used by any Credit Party. Each Credit Party owns
good and marketable fee simple title to all of its owned Real Estate, and valid
and marketable leasehold interests in all of its leased Real Estate, all as
described on Disclosure Schedule 3.6, and copies of all such leases or a summary
of terms thereof reasonably satisfactory to Agent have been delivered to Agent.
Disclosure Schedule 3.6 further describes any Real Estate with respect to which
any Credit Party is a lessor, sublessor or assignor as of the Closing Date. Each
Credit Party also has good and marketable title to, or valid leasehold interests
in, all of its personal property and assets. As of the Closing Date, none of the
properties and assets of any Credit Party are subject to any Liens other than
Permitted Encumbrances, and there are no facts, circumstances or conditions
known to any Credit Party that may result in any Liens (including Liens arising
under Environmental Laws) other than Permitted Encumbrances. Each Credit Party
has received all deeds, assignments, waivers, consents, nondisturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party’s right, title and interest in and to all
such Real Estate and other properties and assets. Disclosure Schedule 3.6 also
describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate. As of the Closing Date, no
portion of any Credit Party’s Real Estate has suffered any material damage by
fire or other casualty loss that has not heretofore been repaired and restored
in all material respects to its original condition or otherwise remedied. As of
the Closing Date, all material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect. The current construction and use of the
Real Estate does not violate (a) any statutes, laws, regulations, rules,
ordinances, permits, requirements or orders or decrees of any kind whatsoever
now in effect (including zoning, use or building statutes, laws, ordinances), or
(b) any building permits or any conditions, easements, rights-of-way, agreements
of record, urban renewal plans, parking agreements, covenants, restrictions of
record or any other agreement affecting such Real Estate and each Credit Party
further represents that to the best of its knowledge, such Real Estate does not
violate any applicable zoning regulations.

3.7 Labor Matters. Except as set forth on Disclosure Schedule 3.7, as of the
Closing Date:

(a) no strikes or other material labor disputes against any Credit Party are
pending or, to any Credit Party’s knowledge, threatened;

(b) hours worked by and payment made to employees of each Credit Party comply
with the Fair Labor Standards Act and each other federal, state, local or
foreign law applicable to such matters;

(c) all payments due from any Credit Party for employee health and welfare
insurance have been paid or accrued as a liability on the books of such Credit
Party;

 

   21    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(d) no Credit Party is a party to or bound by any collective bargaining
agreement, management agreement, consulting agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement (and true and complete copies of
any agreements described on Disclosure Schedule 3.7 have been delivered to
Agent);

(e) there is no organizing activity involving any Credit Party pending or, to
any Credit Party’s knowledge, threatened by any labor union or group of
employees;

(f) there are no representation proceedings pending or, to any Credit Party’s
knowledge, threatened with the National Labor Relations Board, and no labor
organization or group of employees of any Credit Party has made a pending demand
for recognition; and

(g) there are no material complaints or charges against any Credit Party pending
or, to the knowledge of any Credit Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual.

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.

(a) Except as set forth in Disclosure Schedule 3.8, as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person.

(b) All of the issued and outstanding Stock of each Credit Party is owned by
each of the Stockholders and in the amounts set forth in Disclosure Schedule
3.8.

(c) Except as set forth in Disclosure Schedule 3.8, there are no outstanding
rights to purchase, options, warrants or similar rights or agreements pursuant
to which any Credit Party may be required to issue, sell, repurchase or redeem
any of its Stock or other equity securities or any Stock or other equity
securities of its Subsidiaries. All outstanding Indebtedness and Guaranteed
Indebtedness of each Credit Party as of the Closing Date (except for the
Obligations) is described in Section 6.3 (including Disclosure Schedule 6.3).

3.9 Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Term Loan by Lenders to Borrowers,
the application of the proceeds thereof and repayment thereof and the
consummation of the Related Transactions will not violate any provision of any
such statute or any rule, regulation or order issued by the Securities and
Exchange Commission.

3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Term Loan or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other

 

   22    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

purpose that might cause any portion of the Term Loan or other extensions of
credit under this Agreement to be considered a “purpose credit” within the
meaning of Regulations T, U or X of the Federal Reserve Board. No Credit Party
will take or permit to be taken any action that might cause any Loan Document to
violate any regulation of the Federal Reserve Board.

3.11 Taxes. All Federal and other material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority, and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof
excluding Charges or other amounts being contested in accordance with
Section 5.2(b) and unless the failure to so file or pay would not reasonably be
expected to result in fines, penalties or interest in excess of $300,000 in the
aggregate. Proper and accurate amounts have been withheld by each Credit Party
from its respective employees for all periods in full and complete compliance
with all applicable federal, state, local and foreign laws and such withholdings
have been timely paid to the respective Governmental Authorities. Disclosure
Schedule 3.11 sets forth as of the Closing Date those taxable years for which
any Credit Party’s tax returns are currently being audited by the IRS or any
other applicable Governmental Authority, and any assessments or threatened
assessments in connection with such audit, or otherwise currently outstanding.
Except as described in Disclosure Schedule 3.11, as of the Closing Date, no
Credit Party has executed or filed with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges. None of the
Credit Parties and their respective predecessors are liable for any Charges:
(a) under any agreement (including any tax sharing agreements) or (b) to each
Credit Party’s knowledge, as a transferee. As of the Closing Date, no Credit
Party has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which
would reasonably be expected to have a Material Adverse Effect.

3.12 ERISA.

(a) Disclosure Schedule 3.12 lists, as of the Closing Date, (i) all ERISA
Affiliates and (ii) all Plans and separately identifies all Pension Plans,
including Title IV Plans, Multiemployer Plans, and all Retiree Welfare Plans.
Copies of all such listed Plans, together with a copy of the latest form IRS/DOL
5500-series, as applicable, for each such Plan, have been delivered to Agent.
Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status. Each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the IRC and
its terms, including the timely filing of all reports required under the IRC or
ERISA. Neither any Credit Party nor ERISA Affiliate has failed to make any
material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such Plan. No
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the IRC, has occurred with respect to any Plan, that would subject any Credit
Party to a material tax on prohibited transactions imposed by Section 502(i) of
ERISA or Section 4975 of the IRC.

(b) Except as set forth in Disclosure Schedule 3.12: (i) no Title IV Plan has
any material Unfunded Pension Liability; (ii) no ERISA Event has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions,

 

   23    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

actions or lawsuits, asserted or instituted against any Plan or any Person as
fiduciary or sponsor of any Plan; (iv) no Credit Party or ERISA Affiliate has
incurred or reasonably expects to incur any material liability as a result of a
complete or partial withdrawal from a Multiemployer Plan; and (v) within the
last five years no Title IV Plan of any Credit Party or ERISA Affiliate has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041 of ERISA, nor has any Title IV Plan of any Credit Party or any
ERISA Affiliate (determined at any time within the last five years) with
material Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time).

3.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”),

(a) that challenges any Credit Party’s right or power to enter into or perform
any of its obligations under the Loan Documents to which it is a party, or the
validity or enforceability of any Loan Document or any action taken thereunder,
or

(b) other than the Advantage Litigation (without regard to any material adverse
developments in such litigation of which Agent became aware after February 25,
2005) that has a reasonable risk of being determined adversely to any Credit
Party and that , if so determined, could reasonably be expected to have a
Material Adverse Effect.

Except as set forth on Disclosure Schedule 3.13, as of the Closing Date there is
no Litigation pending or, to any Credit Party’s knowledge, threatened, that
seeks damages in excess of $300,000 or injunctive relief against, or alleges
criminal misconduct of, any Credit Party.

3.14 Brokers. Except as set forth on Disclosure Schedule 3.14, no broker or
finder brought about the obtaining, making or closing of the Term Loan or the
Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

3.15 Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now conducted by it or presently proposed to be conducted by it, and
each Patent, Trademark, Copyright and License is listed, together with
application or registration numbers, as applicable, in Disclosure Schedule 3.15.
Each Credit Party conducts its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect. Except as set forth in Disclosure Schedule 3.15, no Credit Party is
aware of any material infringement claim by any other Person with respect to any
Intellectual Property.

3.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time prepared by any Credit Party and delivered
hereunder or any written statement prepared by any Credit Party and furnished by
or on behalf of any Credit Party to Agent or any Lender pursuant to the terms of
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. Projections from time to time delivered hereunder are or
will be based upon the estimates and assumptions stated therein, all of which
Borrowers believed at the time of delivery to be reasonable and fair in light of
current

 

   24    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

conditions and current facts known to Borrowers as of such delivery date, and
reflect Borrowers’ good faith and reasonable estimates of the future financial
performance of Borrowers and of the other information projected therein for the
period set forth therein. Such Projections are not a guaranty of future
performance and actual results may differ from those set forth in such
Projections. The Liens granted to Agent, on behalf of itself and Lenders,
pursuant to the Collateral Documents will at all times be fully perfected first
priority Liens in and to the Collateral described therein, subject, as to
priority, only to Permitted Encumbrances.

3.17 Environmental Matters.

(a) Except as set forth in Disclosure Schedule 3.17, as of the Closing Date:

(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $150,000;

(ii) no Credit Party has caused or suffered to occur any material Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate;

(iii) the Credit Parties are and have been in compliance with all Environmental
Laws, except for such noncompliance that would not result in Environmental
Liabilities which could reasonably be expected to exceed $150,000;

(iv) the Credit Parties have obtained, and are in compliance with, all
Environmental Permits required by Environmental Laws for the operations of their
respective businesses as presently conducted or as proposed to be conducted,
except where the failure to so obtain or comply with such Environmental Permits
would not result in Environmental Liabilities that could reasonably be expected
to exceed $150,000, and all such Environmental Permits are valid, uncontested
and in good standing;

(v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party which
could reasonably be expected to exceed $150,000;

(vi) there is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $150,000 or injunctive relief against, or
that alleges criminal misconduct by, any Credit Party;

(vii) no notice has been received by any Credit Party identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any Credit Party being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes; and

(viii) the Credit Parties have provided to Agent copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Credit Party.

(b) Each Credit Party hereby acknowledges and agrees that Agent

 

   25    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(i) is not now, and has not ever been, in control of any of the Real Estate or
any Credit Party’s affairs, and

(ii) does not have the capacity through the provisions of the Loan Documents or
otherwise to influence any Credit Party’s conduct with respect to the ownership,
operation or management of any of its Real Estate or compliance with
Environmental Laws or Environmental Permits.

3.18 Insurance. Disclosure Schedule 3.18 lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.

3.19 Deposit and Disbursement Accounts. Disclosure Schedule 3.19 lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts, and such Schedule correctly identifies the name, address and
telephone number of each depository, the name in which the account is held, a
description of the purpose of the account, the complete account number therefore
and, with respect to the Preheat Existing Accounts, the outstanding balance as
of the Closing Date.

3.20 Government Contracts. Except as set forth in Disclosure Schedule 3.20, as
of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority and no Credit Party’s Accounts are subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.

3.21 Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in: the business
relationship of any Credit Party with any customer or group of customers whose
purchases during the preceding 12 months caused them to be ranked among the ten
largest customers of such Credit Party; or the business relationship of any
Credit Party with any supplier essential to its operations.

3.22 Bonding; Licenses. Except as set forth on Disclosure Schedule 3.22, as of
the Closing Date, no Credit Party is a party to or bound by any surety bond
agreement or binding requirement with respect to products or services sold by it
or any trademark or patent license agreement with respect to products sold by
it.

3.23 Solvency. Both before and after giving effect to (a) the Advance to be made
or incurred on the Closing Date or such other date as Advances requested
hereunder are made or incurred, (b) the disbursement of the proceeds of such
Advances pursuant to the instructions of Borrower Representative; (c) the
consummation of the Related Transactions; and (d) the payment and accrual of all
transaction costs in connection with the foregoing, each Credit Party is and
will be Solvent.

3.24 Aircraft. Disclosure Schedule 3.24 sets forth a complete and accurate list
of all Aircraft owned or used by any Credit Party, and as to each Aircraft,
specifies the owner thereof, the year of manufacture, the number of seats, the
serial number, the tail number and the model designation.

 

   26    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

3.25 Anti-Terrorism Laws.

(a) None of the Credit Parties nor or any Affiliate of any Credit Party, is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(b) None of the Credit Parties, nor or any Affiliate of any Credit Party, or
their respective agents acting or benefiting in any capacity in connection with
the Term Loan or other transactions hereunder, is any of the following (each a
“Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

(vi) a Person or entity who is affiliated or associated with a person or entity
listed above.

(c) No Credit Party, or to the knowledge of any Credit Party any of its agents
acting in any capacity in connection with the Term Loan or other transactions
hereunder, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

3.26 Inactive Subsidiaries. Each of the Inactive Subsidiaries has no
Indebtedness or other material liabilities, conducts no operations or business,
and owns no assets or properties.

3.27 Nature of Business. No Borrower is engaged in any business other than the
business of providing oil field seismic support services or oil field
environmental services (and other activities incidental thereto). Each of the
Credit Parties (other than Borrowers) has no Indebtedness or other material
liabilities, conducts no operations or business, and owns no assets or
properties.

3.28 Revolver Documents and Senior Term Loan Documents. As of the Closing Date,
Borrowers have delivered to Agent (i) a complete and correct copy of the
Revolver Documents and (ii) a complete and correct copy of the Senior Term Loan
documents, including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith.

3.29 Subordinated Debt. As of the Closing Date, Borrowers have delivered to
Agent complete and correct copies of (i) the Trussco Notes and the Trussco Put
Letters and (ii) the

 

   27    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

Provident Note (including in all cases all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents or agreements
delivered pursuant thereto or in connection therewith). All Obligations under
the Trussco Put Letters constitute Indebtedness entitled to the benefits of the
subordination provisions contained in the Trussco Subordination Agreement.

3.30 2005 EBITDA. Preheat had, for the 12 month Fiscal Period ending
December 31, 2005, EBITDA of not less than $5,250,000. Omni and its Subsidiaries
(without giving effect to the Preheat Acquisition) had, for the 12 month Fiscal
Period ending December 31, 2005, EBITDA of not less than $7,200,000.

 

SECTION 4. FINANCIAL STATEMENTS AND INFORMATION

4.1 Reports and Notices.

(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.

(b) Each Credit Party executing this Agreement hereby agrees that, from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required, the various Collateral Reports at the
times, to the Persons and in the manner set forth in Annex E.

4.2 Communication with Accountants. Each Credit Party executing this Agreement
authorizes (a) Agent and (b) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its independent certified
public accountants, including Pannell Kerr Forster of Texas, PC, and authorizes
and shall instruct those accountants and advisors to communicate to Agent and
each Lender information relating to any Credit Party with respect to the
business, results of operations and financial condition of any Credit Party.

 

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof and until the
Termination Date:

5.1 Maintenance of Existence and Conduct of Business. Each Credit Party shall:

(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and its material rights and franchises;
provided, that this Section 5.1(a) shall not apply to Immaterial Subsidiaries;

(b) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder;

(c) at all times maintain, preserve and protect all of its assets and properties
used or useful in the conduct of its business, and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices; and transact business only in such corporate
and trade names as are set forth in Disclosure Schedule 5.1.

 

   28    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

5.2 Payment of Charges.

(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all storage
or rental charges payable to warehousemen or bailees, in each case, before any
thereof shall become past due, except in the case of clauses (ii) and
(iii) where the failure to pay or discharge such Charges would not result in
aggregate liabilities in excess of $250,000.

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest; and (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met.

5.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Disclosure Schedule 3.4(a).

5.4 Insurance; Damage to or Destruction of Collateral.

(a) Credit Parties shall, at their sole cost and expense, maintain the policies
of insurance as in effect on the date hereof of the types and amounts as set
forth in Section 5.4(a)(i) through (vi) below and described on Disclosure
Schedule 3.18, or otherwise in form and with insurers reasonably acceptable to
Agent. Credit Parties shall also carry and maintain any other insurance that
Agent may reasonably require from time to time. The insurance required to be
carried and maintained by Credit Parties shall, in all events, be placed with
insurers having a minimum A.M. Best rating of A:X (or as may be otherwise agreed
by Agent), be in such form, with terms, conditions, limits and deductibles as
shall be acceptable to Agent, and include the following:

(i) Aircraft Insurance. Credit Party shall maintain Aircraft Liability Insurance
against bodily injury (including passenger bodily injury) and property damage
losses, including Extended Liability coverage for premises, products, non-owner,
personal injury and additional insureds, in an amount not less than $4,000,000
in the aggregate for the underlying policy limits and the excess policy limits;

(ii) [INTENTIONALLY OMITTED].

 

   29    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(iii) All-Risk Property Damage Insurance. Credit Parties shall maintain all-risk
property damage insurance written on a replacement cost basis covering buildings
and contents as well as all mobile equipment. Such policy shall contain an
agreed amount endorsement waiving any co-insurance penalty;

(iv) Commercial General Liability Insurance. Credit Parties shall maintain
commercial general liability insurance written on an occurrence basis with a
limit of not less than $1,000,000 per occurrence and $2,000,000 in the
aggregate. Such coverage shall include, but not be limited to,
premises/operations, broad form contractual liability, independent contractors,
products/completed operations, property damage and personal injury liability.
Such insurance shall not contain an exclusion for punitive or exemplary damages
where insurable by law;

(v) Workers’ Compensation/Employer’s Liability Insurance. Credit Parties shall
maintain (i) Workers’ Compensation insurance in accordance with statutory
provisions covering accidental injury, illness or death of an employee of any
Credit Party while at work or in the scope of his employment with such Credit
Party, and (ii) Employer’s Liability in an amount of not less than $1,000,000.
Such coverage shall not contain any occupational disease exclusions; and

(vi) Excess/Umbrella Liability Insurance. Credit Parties shall maintain excess
or umbrella liability insurance written on an occurrence basis in an amount of
not less than $35,000,000 providing coverage limits excess of the insurance
limits required under Sections 5.4(a)(ii) and (iii) above. Such insurance shall
follow from the primary insurances and drop down in case of exhaustion of
underlying limits and/or aggregates. Such insurance shall not contain an
exclusion for punitive or exemplary damages where insurable under law.

(b) Credit Parties shall cause all insurance policies carried and maintained in
accordance with this Section 5.4 to be endorsed as follows:

(i) Agent, for the benefit of Agent and Lenders, shall be an additional insured
and sole loss payee (other than Senior Lenders and Revolver Lender) with respect
to the policies described in Sections 5.4(a)(i). Agent, for the benefit of Agent
and Lenders, shall be an additional insured with respect to liability policies
described in Sections 5.4(a)(ii), (iii) (to the extent allowed by law), and
(iv);

(ii) With respect to policies described in Sections 5.4(a)(i) and (iii), the
interests of Agent, for the benefit of Agent and Lenders, shall not be
invalidated by any action or inaction of any Credit Party or any other Person
(other than Agent), and shall insure Agent, for the benefit of Agent and
Lenders, regardless of any breach or violation by any Credit Party or any other
Person, of any warranties, declarations or conditions of such policies;

(iii) Inasmuch as the liability policies are written to cover more than one
insured, all terms conditions, insuring agreements and endorsements, with the
exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured;

(iv) The insurers thereunder shall waive all rights of subrogation against
Agent, for the benefit of Agent and Lenders, any right of setoff or
counterclaim, and any other right to deduction, whether by attachment or
otherwise;

 

   30    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(v) Such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of Agent, for the benefit of Agent and
Lenders,; and

(vi) If such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any adverse material changes are initiated by the
carrier which affect the interests of Agent, such cancellation or change shall
not be effective as to Agent until 30 days (ten days in the case of non-payment
of premium or less in the case of war and allied perils risks) after receipt by
Agent of written notice sent by registered mail from such insurer.

(c) If any Credit Party at any time or times hereafter shall fail to obtain or
maintain any of the policies of insurance required by this Agreement, or to pay
all premiums relating thereto, Agent may at any time or times thereafter obtain
and maintain such policies of insurance and pay such premiums and take any other
action with respect thereto that Agent deems advisable. By doing so, Agent shall
not be deemed to have waived any Default or Event of Default arising from any
Credit Party’s failure to maintain such insurance or pay any premiums therefor.
All sums so disbursed, including reasonable attorneys’ fees, court costs and
other charges related thereto, shall be payable on demand by Borrowers to Agent
and shall be additional Obligations hereunder secured by the Collateral. It is
acknowledged and agreed that Agent shall have no obligation to obtain insurance
for any Credit Party, and that any obligation imposed upon any Credit Party,
including but not limited to the obligation to pay premiums, shall be the sole
obligation of such Credit Party and not that of Agent or any Lender.

(d) On the Closing Date and at least ten (10) days prior to each policy renewal
(but not less than annually), Credit Parties shall have delivered to Agent
(i) insurance certificates for each policy of insurance maintained by Credit
Parties and required under this Section 5.4 (including all endorsements referred
to in Section 5.4(b)), and (ii) an up-to-date Disclosure Schedule 3.18 (which
shall identify the underwriters, the type of insurance, the limits, deductibles
and term thereof of each policy of insurance maintained by Credit Parties).

(e) On the Closing Date and concurrently with the furnishing of all new
insurance certificates referred to in Section 5.4(d), Credit Parties shall
furnish Agent with a statement from an independent insurance broker, acceptable
to Agent, stating that (i) all premiums then due have been paid, (ii) in the
opinion of such broker, the insurance then maintained by Credit Parties is in
compliance with this Agreement, (iii) the endorsements required pursuant to
Section 5.4(b) have been endorsed to Credit Parties’ relevant insurance
policies, and (iv) it will promptly advise Agent in writing of any default in
the payment of any premiums or any other act or omission, on the part of any
person, which might invalidate or render unenforceable, in whole or in part, any
insurance provided by Credit Parties hereunder.

(f) Each Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Default or
Event of Default has occurred and is continuing or the anticipated insurance
proceeds exceed $250,000, as such Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
any all-risk property policy of insurance, endorsing the name of such Credit
Party on any check or other item of payment for the proceeds of such all-risk
property policy of insurance and for making all determinations and

 

   31    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

decisions with respect to such all-risk property policy of insurance. Agent
shall have no duty to exercise any rights or powers granted to it pursuant to
the foregoing power-of-attorney.

(g) Borrower Representative shall promptly notify Agent of any loss, damage, or
destruction to the Collateral in the amount of $300,000 or more, whether or not
covered by insurance. After deducting from such proceeds (i) the expenses
incurred by Agent in the collection or handling thereof, and (ii) amounts
required to be paid to creditors (other than Lenders) having Permitted
Encumbrances, Agent may, at its option, apply such proceeds to the reduction of
the Obligations in accordance with Section 1.3(d) or permit or require the
applicable Credit Party to use such money, or any part thereof, to replace,
repair, restore or rebuild the Collateral in a diligent and expeditious manner
with materials and workmanship of substantially the same quality as existed
before the loss, damage or destruction. Notwithstanding the foregoing, if the
casualty giving rise to such insurance proceeds could not reasonably be expected
to have a Material Adverse Effect and such insurance proceeds do not exceed
$300,000 in the aggregate, Agent shall permit the applicable Credit Party to
replace, restore, repair or rebuild the Collateral; provided, that if such
Credit Party shall not have completed or entered into binding agreements to
complete such replacement, restoration, repair or rebuilding within 180 days of
such casualty, Agent may apply such insurance proceeds to the Obligations in
accordance with Section 1.3(d); provided further, that in the case of insurance
proceeds pertaining to any Credit Party that is not a Borrower, such insurance
proceeds shall be applied ratably to all of the Loans owing by each Borrower.
All insurance proceeds made available to any Credit Party to replace, repair,
restore or rebuild Collateral shall be deposited in a cash collateral account.
Thereafter, such funds shall be made available to the relevant Borrower or other
Credit Party to provide funds to replace, repair, restore or rebuild the
Collateral as follows: (i) Borrower Representative shall request a release from
the cash collateral account be made to such Borrower or other Credit Party in
the amount requested to be released; and (ii) so long as the conditions set
forth in Section 2.2 have been met, Agent shall release funds from the cash
collateral account. To the extent not used to replace, repair, restore or
rebuild the Collateral as provided above (including within the time period
specified above), such insurance proceeds shall be applied in accordance with
Section 1.3(d). In addition, if an Event of Default shall have occurred and be
continuing at any time at which there is cash in the cash collateral account as
contemplated above, such cash may be immediately applied in accordance with
Section 1.3(d) and shall no longer be available to Borrowers or any other Credit
Parties for the purposes contemplated above.

(h) Upon request, Credit Parties shall furnish Agent with copies of all
insurance policies, binders and cover notes or other evidence of such insurance.
Notwithstanding anything to the contrary herein, no provision of this Agreement
shall impose on Agent any duty or obligation to verify the existence or adequacy
of the insurance coverage maintained by Credit Parties, nor shall Agent be
responsible for any representations or warranties made by or on behalf of Credit
Parties to any insurance broker, company or underwriter.

5.5 Compliance with Laws. Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to ERISA, labor laws, Federal Aviation Act Laws, and Environmental Laws
and Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.6 Supplemental Disclosure. From time to time as may be reasonably requested by
Agent (which request will not be made more frequently than once each year absent
the occurrence

 

   32    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

and continuance of an Event of Default) or at Credit Parties’ election, the
Credit Parties shall supplement each Disclosure Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
hereafter arising that, if existing or occurring at the date of this Agreement,
would have been required to be set forth or described in such Disclosure
Schedule or as an exception to such representation or that is necessary to
correct any information in such Disclosure Schedule or representation which has
been rendered inaccurate thereby (and, in the case of any supplements to any
Disclosure Schedule, such Disclosure Schedule shall be appropriately marked to
show the changes made therein); provided, that (a) no such supplement to any
such Disclosure Schedule or representation shall amend, supplement or otherwise
modify any Disclosure Schedule or representation, or be or be deemed a waiver of
any Default or Event of Default resulting from the matters disclosed therein,
except as consented to by Agent and Requisite Lenders in writing, and (b) no
supplement shall be required or permitted as to representations and warranties
that relate solely to the Closing Date.

5.7 Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person in any material respect and shall comply in all material
respects with the terms of its Licenses.

5.8 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to:

(a) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws and Environmental Permits other than noncompliance
that could not reasonably be expected to have a Material Adverse Effect;

(b) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate in all material
respects;

(c) notify Agent promptly after such Credit Party becomes aware of any violation
of Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to, from or about any Real Estate that is reasonably likely to result in
Environmental Liabilities in excess of $100,000;

(d) promptly forward to Agent a copy of any order, notice, request for
information or any communication or report received by such Credit Party in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $100,000, in each
case whether or not the Environmental Protection Agency or any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release or other matter. If Agent at any time has a reasonable basis
to believe that there may be a violation of any Environmental Laws or
Environmental Permits by any Credit Party or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate, that, in each case, could reasonably be
expected to have a Material Adverse Effect, then each Credit Party shall, upon
Agent’s written request:

(i) cause the performance of such environmental audits including subsurface
sampling of soil and groundwater, and preparation of such environmental reports,
at Borrowers’ expense, as Agent may from time to time reasonably request, which
shall be conducted by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent, and

 

   33    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Agent deems
appropriate, including subsurface sampling of soil and groundwater. Borrowers
shall reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.

(e) promptly implement any recommendations in the Environ Report;

(f) promptly establish, and at all times after the Closing Date maintain, a
management system for environmental, health and safety equivalent to ISO 14001,
and promptly provide Agent with all periodic management and compliance audits
prepared thereunder.

5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. Each Credit Party shall use commercially reasonable efforts to obtain
a landlord’s agreement, mortgagee agreement or bailee letter, as applicable,
from the lessor of each leased property, mortgagee of owned property or bailee
with respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Collateral at that location, and shall otherwise
be reasonably satisfactory in form and substance to Agent. After the Closing
Date, no real property or warehouse space shall be leased by any Credit Party
and no Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date without the prior written consent of Agent
or, unless and until a reasonably satisfactory landlord agreement or bailee
letter, as appropriate, shall first have been obtained with respect to such
location. Each Credit Party shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located. To the
extent otherwise permitted hereunder, if any Credit Party proposes to acquire a
fee ownership interest in Real Estate after the Closing Date, then such Credit
Party shall first provide to Agent a mortgage or deed of trust granting Agent a
first priority Lien on such Real Estate, together with environmental audits,
mortgage title insurance commitment, real property survey, local counsel
opinion(s), and, if required by Agent, supplemental casualty insurance, and such
other documents, instruments or agreements reasonably requested by Agent, in
each case, in form and substance reasonably satisfactory to Agent.

5.10 Obtaining of Permits, Etc. Each Credit Party shall obtain, maintain and
preserve, and take all necessary action to timely renew, all permits, licenses,
authorizations, approvals, entitlements and accreditations which are necessary
or useful in the proper conduct of its business.

5.11 [INTENTIONALLY OMITTED].

5.12 [INTENTIONALLY OMITTED].

5.13 Explosives. The Credit Parties shall (i) cause all explosives used by any
Credit Party to be stored, maintained and used in compliance with all applicable
laws and in a safe and secure manner (it being understood that in no event shall
any such explosives be permanently or regularly

 

   34    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

stored or maintained at or on any of the Real Estate), and (ii) cause the
adoption and maintenance of policies and procedures satisfactory to Agent in its
sole discretion with respect to such storage, maintenance and use of explosives.

5.14 Revolving Credit Facility. Credit Parties shall at all times maintain in
full force and effect the Revolver Credit Agreement (or a similar revolving
credit facility in a like amount and on terms no less favorable to Credit
Parties).

5.15 [INTENTIONALLY OMITTED]

5.16 Consent to Purchase of Senior Term Loan Obligations and Revolver
Obligations. Each Credit Party executing this Agreement hereby irrevocably
consents to any purchase by Lenders of (i) the Senior Term Loan Obligations from
the Senior Lenders and/or (ii) of the Revolver Obligations from the Revolver
Lender, in each case pursuant to the terms of the Intercreditor Agreement, and
agrees that no further consent from any Credit Party shall be required upon the
occurrence of such purchase.

5.17 Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon the reasonable request of Agent, duly execute and deliver, or
cause to be duly executed and delivered, to Agent such further instruments and
do and cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement and each Loan Document.

 

   35    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

5.18 Right of First Refusal.

(a) If at any time within twelve (12) months after the Closing Date the
Borrowers intend to Refinance the Revolver Loan and/or the Senior Term Loan,
then the Borrowers shall, prior to any such Refinancing, give written notice
(the “Refinance Notice”) of such intention to the Agent which shall include the
name of the proposed entity (the “Refinance Lender”) with which it intends to
Refinance the Revolver Loan and/or the Senior Term Loan (as applicable), and the
proposed terms relating to such Refinancing. The Refinance Notice shall
constitute a binding offer by the Borrowers to the Lenders to Refinance the
Revolver Loan and/or the Senior Term Loan (as applicable) on the same terms
designated in the Refinance Notice.

(b) Not later than fifteen (15) Business Days after receipt of the Refinance
Notice, the Agent shall deliver to the Borrower Representative a written notice
(the “Lender Notice”) stating whether the Lenders have accepted the offer stated
in the Refinance Notice. If the Lenders accept the offer of the Borrowers, the
Lender Notice shall fix a time, location and date for the closing of such
Refinancing, which date shall be not less than fifteen (15) Business Days nor
more than thirty (30) days after delivery of the Lender Notice. Unless otherwise
agreed between or among the Lenders, the Refinancing shall be in accordance with
the Pro Rata Shares of the Lenders; provided, that if one or more of the Lenders
elects not to participate in the Refinancing, the remaining Lenders may
Refinance the Revolver Loan and/or the Senior Term Loan (as applicable), pro
rata between or among them or in such other manner as they may agree. At the
closing, the Borrowers and the Revolver Lender and/or Senior Lenders (as
applicable) shall execute and deliver to the Agent and the Lenders such
documents as the Agent and the Lenders shall require to evidence and effectuate
the Refinancing.

(c) If the Lenders fail to accept the offer stated in the Refinance Notice
within such fifteen (15) Business Day period, then the Borrowers shall be free
to Refinance the entire Revolver Loan and/or Senior Term Loan (as applicable)
with the designated Refinance Lender on the identical terms and conditions set
forth in the Refinance Notice; provided, that such Refinancing is consummated
within sixty (60) days after the delivery of the Refinance Notice to the Agent
and otherwise satisfies the terms and conditions of this Agreement.

5.19 EBITDA Certification. Within 60 days after the Closing, Omni shall deliver
to Agent a certificate of an Authorized Officer of Omni certifying the EBITDA of
Omni and its Subsidiaries for the 12 Fiscal Month period ending December 31,
2005, as set forth in Section 2.1(j).

 

SECTION 6. NEGATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

6.1 Mergers, Subsidiaries, Etc. No Credit Party shall directly or indirectly, by
operation of law or otherwise, (a) form or acquire any Subsidiary, or (b) merge
with, consolidate with, acquire all or substantially all of the assets or Stock
of, or otherwise combine with or acquire, any Person (except that (i) any Credit
Party may merge with any other Credit Party provided that (A) a Borrower shall
be the survivor of any merger between a Borrower and a non-Borrower Credit
Party, and (B) Borrower Representative shall be the survivor of any merger to
which it is a party, and (ii) any

 

   36    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

Inactive Subsidiary may dissolve, liquidate or wind up its affairs at any time
so long as the Indebtedness and other obligations of such Person does not become
a liability of any Credit Party). Notwithstanding the foregoing, Omni may
acquire all of the issued and outstanding membership interests of Preheat
pursuant to the Preheat Acquisition.

6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any investment in,
or make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except that:

(a) Borrowers may hold investments comprised of notes payable, or stock or other
securities issued by Account Debtors to any Borrower pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business consistent with past priorities;

(b) each Credit Party may maintain its existing investments in its Subsidiaries
as of the Closing Date; and

(c) so long as no Default or Event of Default has occurred and is continuing,
Borrowers may make investments, subject to Control Letters in favor of Agent for
the benefit of Lenders or otherwise subject to a perfected security interest in
favor of Agent for the benefit of Lenders, in an amount of no more than
$1,100,000.00 in the aggregate as of any time of determination, in

(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency thereof maturing within one year from the
date of acquisition thereof;

(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having the highest rating obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.;

(iii) certificates of deposit maturing no more than one year from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States of America, each having combined capital, surplus and undivided
profits of not less than $300,000,000 and having a senior unsecured rating of
“A” or better by a nationally recognized rating agency (an “A Rated Bank”);

(iv) time deposits maturing no more than thirty (30) days from the date of
creation thereof with A Rated Banks; and

(v) mutual funds that invest solely in one or more of the investments described
in clauses (i) through (iv) above.

(d) Omni Properties may hold the Pledged Trussco Note Interest; provided that it
shall take no action to enforce its rights or remedies thereunder or collect
payment thereof.

6.3 Indebtedness.

(a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):

(i) Indebtedness secured by purchase money security interests and Capital Leases
permitted in Section 6.7(c);

 

   37    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(ii) the Term Loan and the other Obligations;

(iii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

(iv) existing Indebtedness described in Disclosure Schedule 6.3, including, to
the extent expressly identified therein, any Permitted Vehicle and Rolling Stock
Indebtedness and Senior Mortgage Indebtedness, and refinancings thereof or
amendments or modifications thereto that do not have the effect of increasing
the principal amount thereof (other than, with respect to Permitted Vehicle and
Rolling Stock Indebtedness, increases that do not result in the aggregate amount
of such Indebtedness exceeding the maximum amount of such Indebtedness permitted
under the definition of Permitted Vehicle and Rolling Stock Indebtedness) or
changing the amortization thereof (other than to extend the same) and that are
otherwise on terms and conditions no less favorable to any Credit Party, Agent
or any Lender, as determined by Agent, than the terms of the Indebtedness being
refinanced, amended or modified;

(v) Indebtedness under interest rate hedging agreements or arrangements designed
to provide protection against fluctuations in interest rates, on terms, for
periods and with counterparties acceptable to Agent;

(vi) [Intentionally Omitted]

(vii) Guaranteed Indebtedness permitted under Section 6.6;

(viii) Indebtedness owed under the Revolver Credit Agreement in an aggregate
principal amount not to exceed $16,500,000;

(ix) funded Indebtedness owed under the Senior Term Loan Agreement in an
aggregate principal amount not to exceed $18,810,000 (with such amount reduced
by (A) the amount of any principal repayments of the loans thereunder, and
(B) the amount of any permanent reductions of the commitments thereunder),
without the prior written consent of the Requisite Lenders;

(x) Indebtedness consisting of intercompany loans and advances made by any
Borrower to any other Borrower; provided, that: (A) each Borrower shall have
executed and delivered to each other Borrower, on the Closing Date, a demand
note (collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by such Borrower to such other Borrowers, which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the Pledge
Agreement as additional collateral security for the Obligations; (B) each
Borrower shall record all intercompany transactions on its books and records in
a manner reasonably satisfactory to Agent; (C) the obligations of each Borrower
under any such Intercompany Notes shall be subordinated to the Obligations of
such Borrower hereunder in a manner reasonably satisfactory to Agent; (D) at the
time any such intercompany loan or advance is made by any Borrower to any other
Borrower and after giving effect thereto, each such Borrower shall be Solvent;
(E) no Default or Event of Default would occur and be continuing after giving
effect to any such proposed intercompany loan; and (F) the aggregate balance of
all such intercompany

 

   38    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

loans owing (x) to any Borrower pursuant to this Section 6.3(a)(x) shall not
exceed $10,000,000 at any time and (y) by any Borrower pursuant to this
Section 6.3(a)(x) shall not exceed $10,000,000 at any time;

(xi) Indebtedness under Trussco Note 1 and Trussco Note 2 and the Trussco
Subordinated Obligations;

(xii) Indebtedness under the Provident Note; and

(xiii) After consummation of the Preheat Acquisition, Indebtedness under the
Preheat Seller Notes.

(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations; (ii) Indebtedness secured by a Permitted Encumbrance
if the asset securing such Indebtedness has been sold or otherwise disposed of
in accordance with Sections 6.8(b) or (c); (iii) Indebtedness permitted by
Section 6.3(a)(iv) upon any refinancing thereof in accordance with
Section 6.3(a)(iv) (excluding any such Indebtedness that is expressly enumerated
in any other clause of Section 6.3(a)); (iv) other Indebtedness (excluding
Subordinated Debt) not in excess of $300,000; (v) as otherwise permitted in
Section 6.13; (vi) Indebtedness under the Revolver Credit Agreement to the
extent the payment thereof is not made in contravention of the Intercreditor
Agreement; (vii) Indebtedness under the Senior Term Loan Agreement to the extent
the payment thereof is not made in contravention of the Intercreditor Agreement.

(c) No Credit Party shall, directly or indirectly, make any payments under the
Key Employee Promissory Note, other than payments in common stock of Omni as
provided in the Key Employee Escrow Agreement

6.4 Employee Loans and Affiliate Transactions.

(a) No Credit Party shall enter into or be a party to any transaction with any
other Credit Party or any Affiliate thereof except in the ordinary course of and
pursuant to the reasonable requirements of such Credit Party’s business and upon
fair and reasonable terms that are no less favorable to such Credit Party than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of such Credit Party. All such transactions existing as of the date
hereof are described in Disclosure Schedule 6.4(a).

(b) No Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except loans to its respective employees in
the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$50,000 to any employee and up to a maximum of $300,000 in the aggregate at any
one time outstanding.

6.5 Capital Structure and Business. If all or part of a Credit Party’s Stock is
pledged to Agent, that Credit Party shall not issue additional Stock. No Credit
Party shall amend its charter or bylaws in a manner that would adversely affect
Agent or Lenders or such Credit Party’s duty or ability to repay the
Obligations. No Credit Party shall engage in any business other than the
businesses currently engaged in by it.

6.6 Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for

 

   39    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

deposit to the general account of any Credit Party, and (b) for Guaranteed
Indebtedness incurred for the benefit of any other Credit Party if the primary
obligation is expressly permitted by this Agreement.

6.7 Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its properties or assets (whether now owned or
hereafter acquired) except for (a) Permitted Encumbrances; (b) Liens in
existence on the date hereof and summarized on Disclosure Schedule 6.7 securing
the Indebtedness described on Disclosure Schedule 6.3 and permitted
refinancings, extensions and renewals thereof, including extensions or renewals
of any such Liens; provided, that the principal amount of the Indebtedness so
secured is not increased and the Lien does not attach to any other property; and
(c) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any Credit
Party in the ordinary course of business, involving the incurrence of an
aggregate amount of purchase money Indebtedness and Capital Lease Obligations of
not more than $3,600,000 outstanding at any one time for all such Liens
(provided, that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within 20 days following such
purchase and does not exceed 100% of the purchase price of the subject assets).
In addition, no Credit Party shall become a party to any agreement, note,
indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of itself and Lenders, as additional collateral for the Obligations,
except operating leases, Capital Leases or Licenses which prohibit Liens upon
the assets that are subject thereto.

6.8 Sale of Stock and Assets. No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale of Inventory in
the ordinary course of business, and (b) the sale or other disposition by a
Credit Party of Equipment, Fixtures or Real Estate that are obsolete or no
longer used or useful in such Credit Party’s business and having a book value
not exceeding $150,000 in the aggregate in any Fiscal Year; (c) the sale or
other disposition of other Equipment and Fixtures having a book value not
exceeding $150,000 in the aggregate in any Fiscal Year; and (d) the sale of the
Stock of any of the Inactive Subsidiaries.

6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or (ii) an
ERISA Event to the extent such ERISA Event would reasonably be expected to
result in taxes, penalties and other liabilities in an aggregate amount in
excess of $300,000 in the aggregate.

6.10 Financial Covenants. Borrowers shall not breach or fail to comply with any
of the Financial Covenants.

6.11 Hazardous Materials; Explosives. No Credit Party shall cause or permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the Real Estate where such Release would (a) violate in any respect, or
form the basis for any Environmental Liabilities under, any Environmental Laws
or Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or Environmental Liabilities that could not reasonably be
expected to have a Material Adverse Effect. No Credit Party shall own or hold
title to any explosives.

 

   40    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

6.12 Sale-Leasebacks. No Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets.

6.13 Restricted Payments. No Credit Party shall make any Restricted Payment,
except

(a) intercompany loans and advances between Borrowers to the extent permitted by
Section 6.3,

(b) dividends and distributions by Subsidiaries of any Borrower paid to such
Borrower,

(c) employee loans permitted under Section 6.4(b),

(d) payments of principal and interest of Intercompany Notes issued in
accordance with Section 6.3(a)(x);

(e) dividends in the form of common Stock of Omni;

(f) payments in an aggregate amount not to exceed $75,000 for the repurchase,
retirement or surrender of the preferred Stock described in Disclosure Schedule
6.13;

(g) (i) scheduled payments of interest and principal on Trussco Note 1 and
Trussco Note 2 (other than on account of the Pledged Trussco Note Interest);
(ii) scheduled payments of interest and principal on the Provident Note;
provided, however, that no such payments of interest or principal in respect of
clauses (i) or (ii) above shall be made unless, after giving effect to such
payment, Revolver Credit Availability (as determined on a pro forma basis, with
trade payables being paid currently and in the ordinary course of business but
on terms not to exceed 90 days, and expenses and liabilities being paid in the
ordinary course of business and without acceleration of sales) shall be at least
$2,000,000; and (iii) the payment of the Trussco Subordinated Obligations to the
extent permitted under the Trussco Subordination Agreement;

(h) scheduled payments of interest and principal on Preheat Seller Note No. 1
and Preheat Seller Note No. 2 to the extent permitted under the Preheat
Subordination Agreement; provided, that the sole source of any such payments of
principal shall be the proceeds of Stock issuances in respect of which the
Borrowers have made the prepayment of the Term A Loan required pursuant to
Section 1.3(b)(ii). For the avoidance of doubt, and without limiting the
generality of the foregoing provisions of this clause (h), Borrowers may not
make any payments in respect of the Preheat Seller Notes with funds from any
other source (including but not limited to cash from operations of the Borrowers
or debt) without the prior consent of the Requisite Lenders;

provided, that no Event of Default has occurred and is continuing or would
result after giving effect to any Restricted Payment pursuant to clauses (e),
(f), (g) or (h) above.

6.14 Change of Corporate Name, State of Incorporation or Location; Change of
Fiscal Year. No Credit Party shall (a) change its name as it appears in official
filings in the state of its incorporation or other organization, (b) change its
chief executive office, principal place of business, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization or incorporate or organize in any additional
jurisdictions, in each case without at least 30 days prior written notice to
Agent and after Agent’s written acknowledgment that any reasonable action
requested by Agent in connection therewith,

 

   41    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

including to continue the perfection of any Liens in favor of Agent, on behalf
of Lenders, in any Collateral, has been completed or taken, and provided that
any such new location shall be in the continental United States. No Credit Party
shall change its Fiscal Year.

6.15 No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of any Borrower to any
Borrower or between Borrowers.

6.16 Changes Relating to Subordinated Debt; Material Contracts.

(a) No Credit Party shall change or amend the terms of any Subordinated Debt (or
any indenture or agreement in connection therewith) if the effect of such
amendment is to: (a) increase the interest rate on such Subordinated Debt;
(b) change the dates upon which payments of principal or interest are due on
such Subordinated Debt other than to extend such dates; (c) change any default
or event of default other than to delete or make less restrictive any default
provision therein, or add any covenant with respect to such Subordinated Debt;
(d) change the redemption or prepayment provisions of such Subordinated Debt
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith; (e) grant any security or collateral to secure payment of
such Subordinated Debt; or (f) change or amend any other term if such change or
amendment would materially increase the obligations of the Credit Party
thereunder or confer additional material rights on the holder of such
Subordinated Debt in a manner adverse to any Credit Party, Agent or any Lender.

(b) No Credit Party shall change or amend the terms of any contract or agreement
to which such Credit Party is a party involving aggregate consideration payable
to or by such Credit Party of $250,000 or more (other than purchase orders in
the ordinary course of the business of such Credit Party and other than
contracts that by their terms may be terminated by such Credit Party in the
ordinary course of its business upon less than 60 days notice without penalty or
premium).

6.17 Anti-Terrorism Laws. No Credit Party, nor any of its Affiliate or agents,
shall:

(a) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person;

(b) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224; or

(c) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA Patriot Act or
any other Anti-Terrorism Law.

Credit Parties shall deliver to Lenders any certification or other evidence
requested from time to time by any Lender in its sole discretion, confirming
Credit Parties’ compliance with this Section 6.17.

 

   42    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

6.18 Inactive Subsidiaries. No Credit Party shall permit any of the Inactive
Subsidiaries to (a) incur any Indebtedness or other liabilities, (b) conduct any
operations or business, or (c) own or acquire any assets or properties.

6.19 Compensation. Borrowers shall not pay compensation (including, for this
purpose, salary, bonus, management or consulting fees, directors fees and any
other forms of remuneration, whether payable in cash or other property) to the
Senior Management of Borrowers in excess of the following sums (unless otherwise
approved by the Requisite Lenders): (A) in respect of salary and other forms of
remuneration (excluding bonuses) an aggregate amount not to exceed one hundred
ten percent (110%) of the remuneration paid to Senior Management in the prior
Fiscal Year; and (B) in respect of bonus, (i) for Fiscal Year 2005, an amount
not to exceed $250,000 in the aggregate, and (ii) for each Fiscal Year
thereafter, an amount not to exceed in percentage amount of income (or like
basis), the percentage amount used to compute bonuses in the prior Fiscal Year.
Borrowers represent that Disclosure Schedule 6.19 accurately states the
compensation that was paid or is payable in cash or cash equivalents to each
member of Senior Management for Fiscal Year 2005.

 

SECTION 7. TERM

7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Maturity Date, and the Term Loan and all other Obligations
shall be automatically due and payable in full on such date and the Term Loan
Commitment, if any, that remains on such date shall automatically terminate.

7.2 Survival of Obligations upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Term Loan or any other Obligations, due or
not due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Maturity Date. Except as otherwise
expressly provided herein or in any other Loan Document, all undertakings,
agreements, covenants, warranties and representations of or binding upon the
Credit Parties, and all rights of Agent and each Lender, all as contained in the
Loan Documents, shall not terminate or expire, but rather shall survive any such
termination or cancellation and shall continue in full force and effect until
the Termination Date; provided, that the provisions of Section 11, the payment
obligations under Sections 1.15 and 1.16, and the indemnities contained in the
Loan Documents shall survive the Termination Date.

 

SECTION 8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

8.1 Events of Default.

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder:

(a) Any Borrower (i) fails to make any payment of principal of, or interest on,
or Fees owing in respect of, the Term Loan or any of the other Obligations when
due and payable, or (ii) fails to pay or reimburse Agent or Lenders for any
expense reimbursable hereunder or under any other Loan Document within ten days
following Agent’s demand for such reimbursement or payment of expenses.

 

   43    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4(a), 5.4(b), 5.4(d), 5.4(e), 5.13, 5.16,
5.18, 5.19 or 6, or any of the provisions set forth in Annex G.

(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4.1 or any provisions set forth in Annex E, and the same
shall remain unremedied for three Business Days or more.

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for 15 days or more.

(e) (i) an “Event of Default” and an acceleration of “Obligations” (as such
terms are defined in the Revolver Credit Agreement) occurs under the Revolver
Credit Agreement, or the commitments provided to Borrowers by Revolver under the
Revolver Credit Agreement are at any time less than the Minimum Revolver
Commitment Amount or any Borrower or other Credit Party gives notice of the
termination of the Revolver Credit Agreement, (ii) an “Event of Default” and an
acceleration of “Obligations” (as such terms are defined in the Senior Term
Credit Agreement) occurs under the Senior Term Credit Agreement or any Borrower
or other Credit Party gives notice of the termination of the Senior Term Credit
Agreement, (iii) a default or breach occurs with respect to any Subordinated
Debt or under Trussco Note 1 or Trussco Note 2 or (iv) a default or breach
occurs under any other agreement, document or instrument to which any Credit
Party is a party that is not cured within any applicable grace period therefor,
and such default or breach (A) involves the failure to make any payment when due
in respect of any Indebtedness or Guaranteed Indebtedness (other than the
Obligations or those items described in the preceding clauses (i)-(iii)) of any
Credit Party in excess of $550,000 in the aggregate (including (1) undrawn
committed or available amounts and (2) amounts owing to all creditors under any
combined or syndicated credit arrangements), or (B) causes, or permits any
holder of such Indebtedness or Guaranteed Indebtedness or a trustee to cause,
Indebtedness or Guaranteed Indebtedness or a portion thereof in excess of
$550,000 in the aggregate to become due prior to its stated maturity or prior to
its regularly scheduled dates of payment, or cash collateral in respect thereof
to be demanded, in each case, regardless of whether such default is waived, or
such right is exercised, by such holder or trustee.

(f) Any representation or warranty herein or in any Loan Document or in any
written statement, report, financial statement or certificate made or delivered
to Agent or any Lender by any Credit Party is untrue or incorrect in any
material respect as of the date when made or deemed made.

(g) Assets of any Credit Party with a fair market value of $2,500,000 or more
are attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for 30
days or more.

(h) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party’s assets, or (iii) ordering the

 

   44    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

winding-up or liquidation of the affairs of such Credit Party, and such case or
proceeding shall remain undismissed or unstayed for 60 days or more or a decree
or order granting the relief sought in such case or proceeding is granted by a
court of competent jurisdiction.

(i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes an assignment for the benefit of creditors, (iv) takes any action in
furtherance of any of the foregoing; or (v) admits in writing its inability to,
or is generally unable to, pay its debts as such debts become due.

(j) A final judgment or judgments for the payment of money in excess of $150,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties (which judgments are not covered by insurance policies as to which
liability has been accepted by the insurance carrier), and the same are not,
within 30 days after the entry thereof, discharged or execution thereof stayed
or bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay.

(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.

(l) Any Change of Control occurs.

(m) Any event occurs, whether or not insured or insurable, as a result of which
revenue-producing activities cease or are substantially curtailed at facilities
of Borrowers generating more than 15% of Borrowers’ consolidated revenues for
the Fiscal Year preceding such event and such cessation or curtailment continues
for more than 30 days.

(n) Borrowers shall receive notice of a rejection of coverage from their
insurers with respect to claims asserted in the Advantage Litigation.

8.2 Remedies.

(a) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice, suspend the
Term Loan Commitment with respect to additional Advances, whereupon any
additional Advances shall be made or incurred in Agent’s sole discretion (or in
the sole discretion of the Requisite Lenders, if such suspension occurred at
their direction) so long as such Default or Event of Default is continuing. If
any Event of Default has occurred and is continuing, Agent may (and at the
written request of Requisite Lenders shall), without notice except as otherwise
expressly provided herein, increase the rate of interest applicable to the Term
Loan to the Default Rate.

 

   45    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice:
(i) terminate the Term Loan Commitment; (ii) reduce the Term Loan Commitment
from time to time; (iii) declare all or any portion of the Obligations,
including all or any portion of the Term Loan, to be forthwith due and payable,
all without presentment, demand, protest or further notice of any kind, all of
which are expressly waived by Borrowers and each other Credit Party; or
(iv) exercise any rights and remedies provided to Agent under the Loan Documents
or at law or equity, including all remedies provided under the Code; provided,
that upon the occurrence of an Event of Default specified in Sections 8.1(h) or
(i), the Term Loan Commitment shall be immediately terminated and all of the
Obligations shall become immediately due and payable without declaration, notice
or demand by any Person.

8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

 

SECTION 9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

9.1 Assignment and Participations.

(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sell participations in, at any time or times, the
Loan Documents, the Term Loan, and any Term Loan Commitment or any portion
thereof or interest therein, including any Lender’s rights, title, interests,
remedies, powers or duties thereunder. Any assignment by a Lender shall:
(i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and the execution of
an assignment agreement (an “Assignment Agreement”) substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the Term Loan to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; and
(iii) include a payment to Agent of an assignment fee of $3,500. In the case of
an assignment by a Lender under this Section 9.1, the assignee shall have, to
the extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Term Loan Commitment or assigned
portion thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Advances hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the Term Loan Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify

 

   46    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

Borrowers and Borrowers shall, upon the request of Agent or such Lender, execute
new Notes in exchange for the Notes, if any, being assigned. Notwithstanding the
foregoing provisions of this Section 9.1(a), any Lender may at any time pledge
the Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to a Federal Reserve Bank, and any Lender that is an
investment fund may assign the Obligations held by it and such Lender’s rights
under this Agreement and the other Loan Documents to another investment fund
managed by the same investment advisor; provided, that no such pledge to a
Federal Reserve Bank shall release such Lender from such Lender’s obligations
hereunder or under any other Loan Document.

(b) Any participation by a Lender of all or any part of its Term Loan Commitment
shall be made with the understanding that all amounts payable by Borrowers
hereunder shall be determined as if that Lender had not sold such participation,
and that the holder of any such participation shall not be entitled to require
such Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, the Term Loan in which such holder participates,
(ii) any extension of the scheduled amortization of the principal amount of the
Term Loan in which such holder participates or the final maturity date thereof,
and (iii) any release of all or substantially all of the Collateral (other than
in accordance with the terms of this Agreement, the Collateral Documents or the
other Loan Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8,
each Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence no
Borrower or Credit Party shall have any obligation or duty to any participant.
Neither Agent nor any Lender (other than the Lender selling a participation)
shall have any duty to any participant and may continue to deal solely with the
Lender selling a participation as if no such sale had occurred.

(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Term
Loan, the Notes or other Obligations owed to such Lender.

(d) Each Credit Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 9.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
if requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by them
and all other information provided by them and included in such materials,
except that any Projections delivered by Borrowers shall only be certified by
Borrowers as having been prepared by Borrowers in compliance with the
representations contained in Section 3.4(c).

(e) Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided, that such Lender
shall obtain from

 

   47    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

assignees or participants confidentiality covenants substantially equivalent to
those contained in Section 11.8.

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Term Loan or Term Loan
Commitment to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 1.16(a), increased
costs under Section 1.16(b), or withholding taxes in accordance with
Section 1.15(a).

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of Advances that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided, that (i) nothing herein shall constitute a commitment by
any SPC to make any Advance; and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of any such Advance, the
Granting Lender shall be obligated to make such Advance pursuant to the terms
hereof. The making of an Advance by an SPC hereunder shall utilize the Term Loan
Commitment of the Granting Lender to the same extent, and as if such Advance
were made by such Granting Lender. No SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). Any SPC may (i) with notice to, but without
the prior written consent of, Borrowers and Agent and without paying any
processing fee therefor assign all or a portion of its interests in the Term
Loan to the Granting Lender or to any financial institutions (consented to by
Borrowers and Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of the Term Loan and
(ii) disclose on a confidential basis any non-public information relating to its
Term Loan to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 9.1(g) may not be amended without the prior written consent of each
Granting Lender, all or any of whose Advances are being funded by an SPC at the
time of such amendment. For the avoidance of doubt, the Granting Lender shall
for all purposes, including without limitation, the approval of any amendment or
waiver of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.

9.2 Appointment of Agent. ORIX is hereby appointed to act on behalf of all
Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries

 

   48    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

or any Account Debtor that is communicated to or obtained by ORIX or any of its
Affiliates in any capacity. Neither Agent nor any of its Affiliates nor any of
their respective officers, directors, employees, agents or representatives shall
be liable to any Lender for any action taken or omitted to be taken by it
hereunder or under any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct.

If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.

9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

9.4 ORIX and Affiliates. With respect to its Term Loan Commitment hereunder,
ORIX shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise the same as though it were
not Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include ORIX in its individual capacity. ORIX and its Affiliates may
lend money to, invest in, and generally engage in any kind of business with, any
Credit Party, any of their Affiliates and any Person who may do business with or
own securities of any Credit Party or any such Affiliate, all as if ORIX were
not Agent and without any

 

   49    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

duty to account therefor to Lenders. ORIX and its Affiliates may accept fees and
other consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. Each
Lender acknowledges the potential conflict of interest between ORIX as a Lender
holding disproportionate interests in the Loans, and ORIX as Agent.

9.5 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Term Loan, and
expressly consents to, and waives any claim based upon, such conflict of
interest.

9.6 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.

9.7 Successor Agent. Agent may resign at any time by giving not less than 30
days’ prior written notice thereof to Lenders and Borrower Representative. Upon
any such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the resigning Agent’s giving notice of resignation, then the resigning Agent
may, on behalf of Lenders, appoint a successor Agent, which shall be a Lender,
if a Lender is willing to accept such appointment, or otherwise shall be a
commercial bank or financial institution or a subsidiary of a commercial bank or
financial institution if such commercial bank or financial institution is
organized under the laws of the United States of America or of any State thereof
and has a combined capital and surplus of at least $300,000,000. If no successor
Agent has been appointed pursuant to the foregoing, within 30 days after the
date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Agent as provided above. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation,

 

   50    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

the resigning Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents, except that any indemnity rights or
other rights in favor of such resigning Agent shall continue. After any
resigning Agent’s resignation hereunder, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was acting as Agent under this Agreement and the other Loan Documents.

9.8 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Credit Party or to any Person other
than Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of any Borrower or Guarantor against and on account of
any of the Obligations that are not paid when due; provided, that the Lender
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights. Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Sections 1.13, 1.15 or
1.16). Each Credit Party that is a Borrower or Guarantor agrees, to the fullest
extent permitted by law, that (a) any Lender may exercise its right to offset
with respect to amounts in excess of its Pro Rata Share of the Obligations and
may sell participations in such amounts so offset to other Lenders and holders
and (b) any Lender so purchasing a participation in the Term Loan or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Term Loan and
the other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the offset amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
offset, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.

9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

(a) Advances; Payments.

(i) Each Lender shall make the amount of such Lender’s Pro Rata Share of any
Advance available to Agent in same day funds by wire transfer to Agent’s account
as set forth in Annex H not later than 11:00 a.m. (New York time) on the
requested Funding Date. After receipt of such wire transfers (or, in the Agent’s
sole discretion, before receipt of such wire transfers), subject to the terms
hereof, Agent shall make the requested Advance to the Borrower designated by
Borrower Representative in the Notice of Advance. All payments by each Lender
shall be made without setoff, counterclaim or deduction of any kind.

(ii) Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal,

 

   51    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

interest and Fees paid for the benefit of Lenders with respect to the Term Loan.
Provided that each Lender has funded all payments or Advances required to be
made by it and has purchased all participations required to be purchased by it
under this Agreement and the other Loan Documents as of such Settlement Date,
Agent shall pay to each Lender such Lender’s Pro Rata Share of principal,
interest and Fees paid by Borrowers since the previous Settlement Date for the
benefit of such Lender on the Term Loan held by it. To the extent that any
Lender (a “Non-Funding Lender”) has failed to fund all such payments and
Advances or failed to fund the purchase of all such participations, Agent shall
be entitled to set off the funding short-fall against that Non-Funding Lender’s
Pro Rata Share of all payments received from Borrowers. Such payments shall be
made by wire transfer to such Lender’s account (as specified by such Lender in
Annex H or the applicable Assignment Agreement) not later than 2:00 p.m. (New
York time) on the next Business Day following each Settlement Date.

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of each Advance available to Agent on each funding
date. If such Pro Rata Share is not, in fact, paid to Agent by such Lender when
due, Agent will be entitled to recover such amount on demand from such Lender
without setoff, counterclaim or deduction of any kind. If any Lender fails to
pay the amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall
promptly notify Borrower Representative and Borrowers shall immediately repay
such amount to Agent. Nothing in this Section 9.9(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Term Loan Commitment hereunder or to prejudice any
rights that Borrowers may have against any Lender as a result of any default by
such Lender hereunder. To the extent that Agent advances funds to any Borrower
on behalf of any Lender and is not reimbursed therefor on the same Business Day
as such Advance is made, Agent shall be entitled to retain for its account all
interest accrued on such Advance until reimbursed by the applicable Lender.

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any Term
Loan or any payment required by it hereunder shall not relieve any other Lender
(each such other Lender, an “Other Lender”) of its obligations to make such
Advance or purchase

 

   52    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

such participation on such date, but neither any Other Lender nor Agent shall be
responsible for the failure of any Non-Funding Lender to make an Advance or make
any other payment required hereunder. Notwithstanding anything set forth herein
to the contrary, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Lender” (or be included in the calculation of “Requisite Lenders” hereunder)
for any voting or consent rights under or with respect to any Loan Document. At
Borrower Representative’s request, Agent or a Person reasonably acceptable to
Agent shall have the right with Agent’s consent and in Agent’s sole discretion
(but shall have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of the Term Loan Commitment of that Non-Funding Lender
for an amount equal to the principal balance of the Term Loan held by such
Non-Funding Lender and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement; provided that such assignment shall not
require the payment of an assignment fee to Agent or the payment of a prepayment
fee to such Non-Funding Lender pursuant to Section 1.9(c).

(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide Financial Statements and
Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall have no duty to provide the same to Lenders.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.

 

SECTION 10. SUCCESSORS AND ASSIGNS

10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agent and Lenders shall be void. The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

   53    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, proposal letter, commitment
letter, fee letter or confidentiality agreement, if any, between any Credit
Party and Agent or any Lender or any of their respective Affiliates, predating
this Agreement and relating to a financing of substantially similar form,
purpose or effect shall be superseded by this Agreement. Notwithstanding the
foregoing, the ORIX Fee Letter shall survive the execution and delivery of this
Agreement and shall continue to be binding obligations of the parties.

11.2 Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders or all affected
Lenders, as applicable. Except as set forth in clauses (b) and (c) below, all
such amendments, modifications, terminations or waivers requiring the consent of
any Lenders shall require the written consent of Requisite Lenders.

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 2.2 to the making of any Advance shall be
effective unless the same shall be in writing and signed by Agent, all of the
Lenders and Borrowers. Notwithstanding anything contained in this Agreement to
the contrary, no waiver or consent with respect to any Default or any Event of
Default shall be effective for purposes of the conditions precedent to the
making of Advances set forth in Section 2.2 unless the same shall be in writing
and signed by Agent, Requisite Lenders and Borrowers.

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Term Loan Commitment (which action shall be
deemed to directly affect all Lenders; (ii) reduce the principal of, rate of
interest on or Fees payable with respect to the Term Loan of any affected
Lender; (iii) extend any scheduled payment date (other than payment dates of
mandatory prepayments under Section 1.3(b)(i)-(vi)) or final maturity date of
the principal amount of the Term Loan of any affected Lender; (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender; (v) release any Guaranty or, except as otherwise permitted
herein or in the other Loan Documents, release, or permit any Credit Party to
sell or otherwise dispose of, any Collateral with a value exceeding $500,000 in
the aggregate (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Term Loan Commitment or of the aggregate
unpaid principal amount of the Term Loan that shall be required for Lenders or
any of them to take any action hereunder; and (vii) amend or waive this
Section 11.2 or the definition of the term “Requisite Lenders” insofar as such
definitions affect the substance of this Section 11.2. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent under this Agreement or any other Loan Document shall be effective unless
in writing and signed by Agent in addition to Lenders required hereinabove to
take such action. Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment,

 

   54    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

(d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clause (ii) below being referred to as a “Non-Consenting
Lender”); or

(ii) requiring the consent of Requisite Lenders, the consent of Lenders holding
a Pro Rata Share in excess of 50% is obtained, but the consent of Requisite
Lenders is not obtained,

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Term Loan Commitment of such
Non-Consenting Lenders for an amount equal to the principal balance of the Term
Loan held by the Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.

(e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Term Loan
Commitment and a release of all claims against Agent and Lenders, and so long as
no suits, actions, proceedings or claims are pending or threatened against any
Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities, Agent shall deliver to Borrowers termination
statements, mortgage releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.

11.3 Fees and Expenses. Borrowers shall reimburse (i) Agent for all fees, costs
and expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors) and (ii) Agent (and, with respect to clauses
(c) and (d) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers), incurred in connection
with the negotiation, preparation and filing and/or recordation of the Loan
Documents and incurred in connection with:

(a) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in

 

   55    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

connection with the syndication and administration of the Term Loan made
pursuant hereto or its rights hereunder or thereunder;

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents; including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Term Loan
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders; provided further, that no
Person shall be entitled to reimbursement under this clause (B) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person’s gross negligence or willful
misconduct;

(c) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Term
Loan during the pendency of one or more Events of Default; provided, that in the
case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders;

(d) any workout or restructuring of the Term Loan during the pendency of one or
more Events of Default; and

(e) efforts to (i) monitor the Term Loan or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or

 

   56    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

subsequent thereto and whether the same or of a different type. Subject to the
provisions of Section 11.2, none of the undertakings, agreements, warranties,
covenants and representations of any Credit Party contained in this Agreement or
any of the other Loan Documents and no Default or Event of Default by any Credit
Party shall be deemed to have been suspended or waived by Agent or any Lender,
unless such waiver or suspension is by an instrument in writing signed by an
officer of or other authorized employee of Agent and the applicable required
Lenders, and directed to Borrowers specifying such suspension or waiver.

11.5 Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

11.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

11.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

11.8 Confidentiality. Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintaining
the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential for a period of two years following receipt
thereof, except that Agent and any Lender may disclose such information

(a) to Persons employed or engaged by Agent or such Lender;

(b) to any bona fide assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 11.8 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (a) above);

(c) as required or requested by any Governmental Authority or reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process;

(d) as, on the advice of Agent’s or such Lender’s counsel, is required by law;

(e) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any Litigation to which Agent or such Lender is
a party; or

(f) that ceases to be confidential through no fault of Agent or any Lender.

11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW

 

   57    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR TEN BUSINESS
DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, WITH PROPER POSTAGE PREPAID.

11.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and ten Business Days after
deposit in the United States Mail, registered or certified mail, return receipt
requested, with proper postage prepaid; (b) upon transmission, when sent by
telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 11.10); (c) one
Business Day after deposit with a reputable overnight courier with all charges
prepaid or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex I or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such

 

   58    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

notice. Failure or delay in delivering copies of any notice, demand, request,
consent, approval, declaration or other communication to any Person (other than
Borrower Representative or Agent) designated in Annex I to receive copies shall
in no way adversely affect the effectiveness of such notice, demand, request,
consent, approval, declaration or other communication.

11.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

11.14 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of ORIX or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two Business Days’ prior notice
to ORIX and without the prior written consent of ORIX unless (and only to the
extent that) such Credit Party or Affiliate is required to do so under law and
then, in any event, such Credit Party or Affiliate will consult with ORIX before
issuing such press release or other public disclosure. Each Credit Party
consents to the publication by Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using
Borrower’s name, product photographs, logo or trademark. Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

11.15 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be

 

   59    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

11.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.18 Intercreditor Agreement. It is understood and agreed by each of the
parties hereto that, notwithstanding any terms of this Agreement and any other
Loan Documents (other than the Intercreditor Agreement) that may be to the
contrary, this Agreement and such other Loan Documents, together with all rights
and remedies of the Agent and Lenders hereunder and thereunder, are subject at
all times to the express terms of the Intercreditor Agreement.

 

SECTION 12. CROSS-GUARANTY

12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(b) the absence of any action to enforce this Agreement (including this
Section 12) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

(d) the insolvency of any Credit Party; or

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

12.2 Waivers by Borrowers. Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder

 

   60    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

against any other Credit Party, any other party or against any security for the
payment and performance of the Obligations before proceeding against, or as a
condition to proceeding against, such Borrower. It is agreed among each
Borrower, Agent and Lenders that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section 12 and such waivers, Agent and
Lenders would decline to enter into this Agreement.

12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

12.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in
Section 12.7, each Borrower hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 12, and that Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 12.4.

12.5 Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

12.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 12 (which liability is in any event
in addition to amounts for

 

   61    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

which such Borrower is primarily liable under Section 1) shall be limited to an
amount not to exceed as of any date of determination the greater of:

(a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

(b) the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.

12.7 Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Term Loan Commitment, such Borrower shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

   62    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Term Loan Commitment.

12.8 Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

12.9 Release. In consideration of the agreements of Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Credit Party, on behalf of
itself and its respective successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges each Agent and each Lender, and their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent and each Lender and all other
such persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Credit Party or any of their respective successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arose or hereafter
arises at any time with respect to any action or inaction on or prior to the day
and date of this Agreement, including, without limitation, for or on account of,
or in relation to, or in any way in connection with any of the Existing
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

[Remainder of Page Left Blank]

 

   63    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

“Borrowers”:    

OMNI ENERGY SERVICES CORP.

   

TRUSSCO, INC.

By:

 

/s/ G. Darcy Klug

   

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

     

G. Darcy Klug

 

Executive Vice President

     

Executive Vice President

 

PREHEAT, INC.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

[Signatures continued]

 

   64    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Agent” and a “Lender” ORIX FINANCE CORP.

By:

 

/s/ Christopher L. Smith

 

Christopher L. Smith

 

Authorized Representative

[Signatures continued]

 

   65    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

“Lender”

HIGHLAND CRUSADER OFFSHORE

PARTNERS L.P.

By:

 

/s/ David W. Lancelot

Name:

 

David W. Lancelot

Title:

 

Treaurer

[Signatures continued]

 

   66    Junior Credit Agreement (Omni)



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

“Credit Parties”    

AMERICAN HELICOPTERS INC.

   

OMNI PROPERTIES CORP.

By:

 

/s/ G. Darcy Klug

   

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

     

G. Darcy Klug

 

Executive Vice President

     

Executive Vice President

OMNI ENERGY SERVICES CORP.-MEXICO

   

OMNI LABOR CORPORATION

By:

 

/s/ G. Darcy Klug

   

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

     

G. Darcy Klug

 

Executive Vice President

     

Executive Vice President

OMNI OFFSHORE AVIATION CORP.

   

TRUSSCO PROPERTIES, L.L.C.

   

By: OMNI ENERGY SERVICES CORP., its Sole Member

By:

 

/s/ G. Darcy Klug

   

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

     

G. Darcy Klug

 

Executive Vice President

     

Executive Vice President

 

OMNI ENERGY SEISMIC SERVICES CORP.

By:

 

/s/ G. Darcy Klug

 

G. Darcy Klug

 

Executive Vice President

 

   67    Junior Credit Agreement (Omni)